Exhibit 10.1

 

EXECUTION COPY

 

CUSIP No. [                   ]

 

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

Dated as of November 27, 2007

 

 

among

 

 

AFFILIATED MANAGERS GROUP, INC.,
as Borrower,

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender,

 

 

THE BANK OF NEW YORK, JPMORGAN CHASE BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

CALYON NEW YORK BRANCH

and

RBS CITIZENS, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

 

and

 

 

The Several Lenders
from Time to Time Parties Hereto

 

 

 

BANC OF AMERICA SECURITIES LLC
Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS AND INTERPRETATION; ALLOCATION OF LOANS

1

 

 

 

 

 

 

1.1

Defined Terms

1

 

 

 

 

 

 

1.2

Other Definitional and Interpretive Provisions

20

 

 

 

 

 

 

1.3

Accounting Terms

21

 

 

 

 

 

 

1.4

Allocation of Revolving Loans and Revolving Credit Commitments; Effect of
Restatement

21

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

22

 

 

 

 

 

 

2.1

Loans

22

 

 

 

 

 

 

2.2

Procedure for Borrowing

23

 

 

 

 

 

 

2.3

Increase of Commitments

24

 

 

 

 

 

 

2.4

Commitment Fee

25

 

 

 

 

 

 

2.5

Termination or Reduction of Commitments

25

 

 

 

 

 

 

2.6

Repayment of Loans; Evidence of Debt

25

 

 

 

 

 

 

2.7

Swingline Loans

26

 

 

 

 

 

 

2.8

Procedure for Swingline Borrowing and Prepayment; Refunding of Swingline Loans

27

 

 

 

 

 

SECTION 3.

 

GENERAL PROVISIONS APPLICABLE TO THE LOANS

29

 

 

 

 

 

 

3.1

Optional Prepayments

29

 

 

 

 

 

 

3.2

Mandatory Commitment Reductions; Mandatory Prepayments

29

 

 

 

 

 

 

3.3

Conversion and Continuation Options

31

 

 

 

 

 

 

3.4

Minimum Amounts and Maximum Number of Tranches

32

 

 

 

 

 

 

3.5

Interest Rates and Payment Dates

32

 

 

 

 

 

 

3.6

Computation of Interest and Fees

33

 

 

 

 

 

 

3.7

Inability to Determine Interest Rate

33

 

 

 

 

 

 

3.8

Pro Rata Treatment and Payments

33

 

 

 

 

 

 

3.9

Illegality

35

 

 

 

 

 

 

3.10

Requirements of Law

35

 

 

 

 

 

 

3.11

Taxes

36

 

 

 

 

 

 

3.12

Indemnity

38

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

3.13

Change of Lending Office

38

 

 

 

 

 

 

3.14

Replacement of Lenders

38

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

39

 

 

 

 

 

 

4.1

Financial Condition

39

 

 

 

 

 

 

4.2

No Change

40

 

 

 

 

 

 

4.3

Corporate Existence; Compliance with Law

40

 

 

 

 

 

 

4.4

Corporate Power; Authorization; Enforceable Obligations

40

 

 

 

 

 

 

4.5

No Legal Bar

41

 

 

 

 

 

 

4.6

No Material Litigation

41

 

 

 

 

 

 

4.7

No Default

41

 

 

 

 

 

 

4.8

Ownership of Property; Liens

41

 

 

 

 

 

 

4.9

Taxes

41

 

 

 

 

 

 

4.10

Federal Regulations

42

 

 

 

 

 

 

4.11

ERISA

42

 

 

 

 

 

 

4.12

Investment Company Act; Investment Advisers Act

42

 

 

 

 

 

 

4.13

Subsidiaries and Other Ownership Interests

43

 

 

 

 

 

 

4.14

Use of Proceeds

43

 

 

 

 

 

 

4.15

Accuracy and Completeness of Information

43

 

 

 

 

 

 

4.16

Pledge Agreements

43

 

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

44

 

 

 

 

 

 

5.1

Conditions to Effectiveness

44

 

 

 

 

 

 

5.2

Conditions to Each Loan

46

 

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

46

 

 

 

 

 

 

6.1

Financial Statements

46

 

 

 

 

 

 

6.2

Certificates; Other Information

47

 

 

 

 

 

 

6.3

Payment of Obligations

49

 

 

 

 

 

 

6.4

Conduct of Business and Maintenance of Existence

50

 

 

 

 

 

 

6.5

Maintenance of Property; Insurance

50

 

 

 

 

 

 

6.6

Inspection of Property; Books and Records; Discussions

50

 

 

 

 

 

 

6.7

Notices

51

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

6.8

Pledges

52

 

 

 

 

 

 

6.9

Subsidiaries and Guarantees

53

 

 

 

 

 

 

6.10

Post-Closing Covenant

53

 

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

53

 

 

 

 

 

 

7.1

Financial Condition Covenants

53

 

 

 

 

 

 

7.2

Limitation on Debt

54

 

 

 

 

 

 

7.3

Limitation on Liens

55

 

 

 

 

 

 

7.4

Limitation on Fundamental Changes

56

 

 

 

 

 

 

7.5

Limitation on Sale of Assets

57

 

 

 

 

 

 

7.6

Intentionally Omitted

57

 

 

 

 

 

 

7.7

Limitation on Transactions with Affiliates

57

 

 

 

 

 

 

7.8

Limitation on Certain Payments

58

 

 

 

 

 

 

7.9

Limitation on Changes in Fiscal Year

58

 

 

 

 

 

 

7.10

Limitations on Investments in Unrestricted Subsidiaries

58

 

 

 

 

 

 

7.11

Limitation on Investments by Unrestricted Subsidiaries

58

 

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

58

 

 

 

 

 

 

8.1

Events of Default

58

 

 

 

 

 

 

8.2

Application of Funds

61

 

 

 

 

 

SECTION 9.

 

THE ADMINISTRATIVE AGENT

61

 

 

 

 

 

 

9.1

Appointment and Authorization

61

 

 

 

 

 

 

9.2

Rights as a Lender

61

 

 

 

 

 

 

9.3

Exculpatory Provisions

62

 

 

 

 

 

 

9.4

Reliance by Administrative Agent

62

 

 

 

 

 

 

9.5

Delegation of Duties

63

 

 

 

 

 

 

9.6

Resignation of Administrative Agent

63

 

 

 

 

 

 

9.7

Non-Reliance on Administrative Agent and Other Lenders

64

 

 

 

 

 

 

9.8

Administrative Agent May File Proofs of Claim

64

 

 

 

 

 

 

9.9

Collateral and Guaranty Matters

65

 

 

 

 

 

 

9.10

Other Agents; Arranger and Managers

65

 

 

 

 

 

SECTION 10.

MISCELLANEOUS

65

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

10.1

Amendments and Waivers

65

 

 

 

 

 

 

10.2

Notices

66

 

 

 

 

 

 

10.3

No Waiver; Cumulative Remedies

68

 

 

 

 

 

 

10.4

Survival of Representations and Warranties

68

 

 

 

 

 

 

10.5

Expenses; Indemnity; Waiver of Damages

68

 

 

 

 

 

 

10.6

Successors and Assigns; Participations and Assignments

70

 

 

 

 

 

 

10.7

Adjustments; Set-off

72

 

 

 

 

 

 

10.8

Counterparts

73

 

 

 

 

 

 

10.9

Severability

73

 

 

 

 

 

 

10.10

Integration

73

 

 

 

 

 

 

10.11

GOVERNING LAW

73

 

 

 

 

 

 

10.12

Submission To Jurisdiction; Waivers

73

 

 

 

 

 

 

10.13

Acknowledgements

74

 

 

 

 

 

 

10.14

WAIVERS OF JURY TRIAL

75

 

 

 

 

 

 

10.15

Confidentiality

75

 

 

 

 

 

 

10.16

Designation of Subsidiaries as Restricted or Unrestricted

75

 

 

 

 

 

 

10.17

Effect of Amendment and Restatement

75

 

 

 

 

 

 

10.18

USA Patriot Act

75

 

iv

--------------------------------------------------------------------------------


 

ANNEX

Annex I

—

Pricing Grid

 

 

 

SCHEDULES

Schedule I

—

Lender Commitments

Schedule 3.2(e)

__

Amortization Schedule for Incremental Term Loans

Schedule 4.1

—

Financial Condition

Schedule 4.2

—

Certain Changes

Schedule 4.9

—

Taxes

Schedule 4.13

—

Subsidiaries and Other Ownership Interests

Schedule 6.9

—

Subsidiaries

Schedule 6.10

—

Post-Closing Covenants

Schedule 7.2(g)

—

Existing Indebtedness

Schedule 7.3(j)

—

Existing Liens

Schedule 7.7

—

Transactions with Affiliates

Schedule 10.2

—

Addresses

 

 

 

EXHIBITS

Exhibit A

—

Form of Note

Exhibit B-1

—

Copy of Borrower Pledge Agreement

Exhibit B-2

—

Copy of Subsidiary Pledge Agreement

Exhibit C

—

Form of Borrower Certificate

Exhibit D

—

Form of Opinion of Borrower’s Counsel

Exhibit E

—

Form of Assignment and Assumption

Exhibit F

—

Form of Confidentiality Agreement

Exhibit G

—

Terms and Conditions of Subordinated Indebtedness

Exhibit H

—

Form of Compliance Certificate

Exhibit I

—

Form of Borrowing Notice

Exhibit J

—

Form of Conversion/Continuation Notice

Exhibit K

—

Form of Joinder Agreement

Exhibit L

—

Form of Designation Certificate

Exhibit M

—

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 27, 2007
is among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to this Agreement (the “Lenders”), Bank of America, N.A. (“Bank of
America”), as Administrative Agent, The Bank of New York, JPMorgan Chase Bank,
N.A. and U.S. Bank National Association, as Co-Syndication Agents, Calyon New
York Branch and RBS Citizens, National Association, as Co-Documentation Agents.

 

WITNESSETH:

 

WHEREAS, the Borrower, various financial institutions and Bank of America, as
administrative agent, are parties to a Second Amended and Restated Credit
Agreement dated as of February 8, 2007 (the “Existing Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement, which provides a $750,000,000 revolving
credit facility, a $200,000,000 term loan facility and an uncommitted,
incremental facility of up to $250,000,000, all with a final maturity date of
February 8, 2012;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.  DEFINITIONS AND INTERPRETATION; ALLOCATION OF LOANS

 

1.1           Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR” means, for any day, a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent Parties” is defined in Section 10.2(d).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, on
Annex I based upon the Debt Rating.

 

“Appropriate Lender” means, at any time (a) with respect to any of the Term Loan
Facility or the Revolving Credit Facility a Lender that has a Commitment with
respect to such Facility and/or holds a Term Loan or a Revolving Loan,
respectively, at such time, (b) with respect to the Swingline Amount (i) the
Swingline Lender and (ii) if any Swingline Loans are outstanding pursuant to
Section 2.7(a), the Revolving Credit Lenders.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Asset Sale” means any sale, issuance, conveyance, transfer, lease or other
disposition, including by way of merger, consolidation or sale and leaseback
transaction (any of the foregoing, a “transfer”), directly or indirectly, in one
or a series of related transactions, of (i) all or substantially all of the
properties and assets (other than marketable securities, including “margin
stock” within the meaning of Regulation U, liquid investments and other
financial instruments) of the Borrower or any Restricted Subsidiary, or (ii) any
other properties or assets of the Borrower or any Restricted Subsidiary, other
than in the ordinary course of business, to any Person other than the Borrower
or any Restricted Subsidiary. For the purposes of this definition, the term

 

2

--------------------------------------------------------------------------------


 

“Asset Sale” shall not include (a) any transfer of properties and assets to the
extent that the gross proceeds to the Borrower and its Restricted Subsidiaries
from the transfer thereof do not exceed (i) $10,000,000 in any single
transaction or series of related transactions, taken as a whole, or (ii)
$25,000,000 (irrespective of the size of the individual transactions) in the
aggregate for all such transactions on or after February 8, 2007, and (b) any
transfer of the Capital Stock of any Investment Firm or any Restricted
Subsidiary to one or more partners, officers, directors, shareholders, employees
or members (or any entity owned or controlled by one or more of such Persons) of
an Investment Firm which is a Restricted Subsidiary or in which the Borrower or
a Restricted Subsidiary has an ownership interest (any such transfer described
in this clause (b), a “Shareholder Asset Sale”).

 

“Assignee” is defined in Section 10.6(c).

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, to the extent
not duplicative of services performed by external counsel, the reasonable and
documented allocated cost of internal legal services and all reasonable and
documented expenses and disbursements of internal counsel.

 

“Available Commitment” means as to any Revolving Credit Lender at any time, an
amount equal to the excess, if any, of (a) the amount of such Revolving Credit
Lender’s Revolving Credit Commitment over (b) the aggregate principal amount of
all outstanding Revolving Loans made by such Revolving Credit Lender plus, for
all purposes other than Section 2.4, its Commitment Percentage of all
outstanding Swingline Loans.

 

“Bank of America” is defined in the preamble and includes any successor thereto.

 

“Borrower” is defined in the preamble and includes any successor thereto.

 

“Borrower Materials” is defined in Section 6.2.

 

“Borrower Pledge Agreement” means the amended and restated pledge agreement
dated as of the date hereof by the Borrower in favor of the Administrative
Agent, a copy of which (as in effect on the date hereof) is attached as Exhibit
B-1.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 or 2.8 as a date on which the Borrower requests the Lenders or the
Swingline Lender to make Loans hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, Boston,
Massachusetts or New York, New York, and, if such day relates to any Eurodollar
Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

3

--------------------------------------------------------------------------------


 

“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Capital Trust I” means AMG Capital Trust I, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust I Indenture” means the Indenture dated as of April 3, 2006
between the Borrower and LaSalle Bank National Association, as Debenture
Trustee.

 

“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust II Indenture” means the Indenture dated October 11, 2007 between
the Borrower and LaSalle Bank National Association, as Debenture Trustee.

 

“Capital Trust Indentures” means, collectively, the Capital Trust I Indenture
and the Capital Trust II Indenture and any indentures issued in exchange for any
of the foregoing or in addition to the foregoing so long as such indentures have
economic terms consistent with and substantially similar to, the terms contained
in the foregoing indentures.

 

“Capital Trusts” means, collectively, Capital Trust I, Capital Trust II and
other similar special purpose vehicles established by the Borrower, of which the
Borrower holds all of the common securities and other securities having the
power to vote generally, which special purpose vehicle issues Capital
Securities.

 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one year after such time, issued or guaranteed by the United
States Government or any agency thereof, (b) commercial paper, maturing not more
than one year from the date of issue, or corporate demand notes, in each case
(unless issued by a Lender or its holding company) rated at least A-1 or A-2 by
S&P or P-1 or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent rating by an internationally-recognized
rating agency), (d) any repurchase agreement entered into with a commercial bank
or financial institution meeting the requirements of clause (c) which (i) is
secured by a fully perfected security interest in any obligation of

 

4

--------------------------------------------------------------------------------


 

the type described in any of clauses (a) through (c) and (ii) has a market value
at the time such repurchase agreement is entered into of not less than 100% of
the repurchase obligation of such commercial bank or financial institution
thereunder, (e) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
or financial institution meeting the requirements of clause (c), (f) any
short-term (or readily marketable or immediately redeemable) investment in a
structured investment vehicle, structured investment deposit or similar
instrument with a financial strength rating of A by S&P or Moody’s or (g) shares
of money market mutual or similar funds which invest primarily in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change of Control” shall be deemed to occur on any date on which any Person or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934) shall have acquired beneficial ownership of Capital Stock having
30% or more of the ordinary voting power in the election of directors of the
Borrower.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied.

 

“COBRAs” means the Floating Rate Senior Convertible Debentures due 2033 issued
by the Borrower on February 25, 2003.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.

 

“Commitment Fee Rate” means, from time to time, the rate per annum set forth
under the heading “Commitment Fee Rate” on Annex I based upon the Debt Rating.

 

“Commitment Percentage” means (a) in respect of the Revolving Credit Facility,
as to any Revolving Credit Lender at any time, the percentage (expressed as a
decimal, carried out to nine decimal places) which such Revolving Credit
Lender’s Revolving Credit Commitment then constitutes of the aggregate Revolving
Credit Commitments (or, at any time after the Revolving Credit Commitments shall
have expired or terminated, the percentage which (i) the aggregate principal
amount of such Revolving Credit Lender’s Revolving Loans then outstanding plus
(ii) its Revolving Credit Percentage of any Swingline Loans, constitutes of the
aggregate principal amount of the Revolving Loans then outstanding) and (b) in
respect of the Term Loan Facility, as to any Term Loan Lender at any time, the
percentage (expressed as a decimal, carried out to nine decimal places)
represented by, on or prior to the Closing Date, such Term Loan Lender’s Term
Loan Commitment of the aggregate Term Loan Commitments, or, at any time
thereafter, the principal amount of such Term Loan Lender’s Term Loans of the
aggregate Term Loans outstanding at such time.

 

“Commitment Period” means the period from the date hereof to the Termination
Date or such earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.

 

5

--------------------------------------------------------------------------------


 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Restricted Subsidiaries payable in cash on a consolidated basis, net of the
portion thereof attributable to minority interests, for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debt Rating” means, as of any date of determination, the rating by S&P of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if Fitch or Moody’s (but not both) also has a rating for such debt, then the
Debt Rating shall be the higher of the ratings by the two applicable rating
agencies (unless the difference between such rating agencies would be two or
more Levels in the pricing grid attached as Annex 1, in which case the Debt
Rating shall be the midpoint between such ratings or, if there is no single
midpoint, the higher of the two Levels at the midpoint between such ratings);
and (b) if both Fitch and Moody’s also have ratings for such debt, then (i) if
two rating agencies have the same rating and the third rating agency has a
different rating, then one of the rating agencies with the same rating shall be
disregarded, and (ii) if all three rating agencies have different ratings, then
the middle rating shall be disregarded and, in the case of both clause (i) and
clause (ii), the Debt Rating shall be calculated in accordance with clause (a)
above; (c) if such debt is not rated by S&P because S&P no longer provides debt
ratings generally, then, (1) if either Fitch or Moody’s has a rating for such
debt, then the rating by such rating agency shall apply, or (2) if both Fitch
and Moody’s have a rating for such debt, then the provision of clause (a) above
shall be used to determine the Debt Rating or (3) if neither Fitch or Moody’s
has a rating for such debt then the Debt Rating shall be deemed to be at the
lowest Level on the pricing grid and (d) if such debt is not rated by S&P but
S&P continues to provide debt ratings generally, then the Debt Rating shall be
deemed to be at the lowest Level on the pricing grid.

 

“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

6

--------------------------------------------------------------------------------


 

“Default Rate” means (a) an interest rate equal to (i) the ABR plus (ii) the
Applicable Margin, if any, applicable to ABR Loans plus (iii) 2% per annum; and
(b) with respect to a Eurodollar Loan, the Default Rate shall be an interest
rate equal to (i) the Eurodollar Rate applicable to such Loan plus (ii) the
Applicable Margin applicable to Eurodollar Loans plus (iii) 2% per annum.

 

“Defaulting Lender” is defined in Section 3.8(c).

 

“Dollars” and “$” mean lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, for any Person for any period, the sum (without duplication) of
the amount for such Person for such period of (a) its net income before taxes
and (b) to the extent deducted in determining its net income, (i) its interest
expense (including capitalized interest expense), (ii) its depreciation expense,
(iii) its amortization expense and (iv) its Non-Cash Based Compensation Costs.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

Where,

 

7

--------------------------------------------------------------------------------


 

“Eurodollar Base Rate” means, for such Interest Period:

 

(a)           the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or another commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; or

 

(b)           if the rate described in clause (a) is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Existing Lender” means a “Lender” under and as defined in the Existing Credit
Agreement immediately prior to the Closing Date.

 

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100

 

8

--------------------------------------------------------------------------------


 

of 1%) charged to Bank of America on such day on such transactions as determined
by the Administrative Agent.

 

“Fee Letter” means, collectively, (a) that certain fee letter dated as of
November 10, 2006 and (b) that certain fee letter dated as of October 22, 2007,
in each case, by and among Bank of America, the Arranger and the Borrower.

 

“Feline Prides II” means the equity security units originally issued by the
Borrower on February 17, 2004, consisting of (a) interest bearing senior notes
due February 17, 2010 (“Feline Prides II Senior Notes”) and (b) purchase
contracts under which each purchaser of a Feline Prides II agrees to purchase
common stock of the Borrower for an amount equal to the face amount of the
Feline Prides II Senior Notes held by such purchaser on February 17, 2008.

 

“Feline Prides II Senior Notes” is defined in the definition of Feline Prides
II.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Financial Statements” is defined in Section 4.1.

 

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of, and does not conduct the majority of its business in, the United States, any
state thereof or the District of Columbia.

 

“FP Replacement Debt” is defined in Section 7.2(g).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means distributions due and payable to the Borrower by and from
an Investment Firm under the Revenue Sharing Agreement applicable to such
Investment Firm, including the Borrower’s allocated share of “Free Cash Flow” or
“Owners’ Allocation” as such terms are defined in certain Revenue Sharing
Agreements.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

9

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Agreements” is defined in the Borrower Pledge Agreement.

 

“Increase Effective Date” is defined in Section 2.3(b).

 

“Increasing Lender” is defined in Section 2.3(a).

 

“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not (except as provided in clause (e) below)
included as Indebtedness or liabilities in accordance with GAAP: (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than

 

10

--------------------------------------------------------------------------------


 

current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (b) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument
(including the Feline Prides II Senior Notes), (c) all obligations of such
Person under Financing Leases, (d) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, bank guarantees, surety bonds or similar facilities issued or
created for the account of such Person, (e) all obligations of such Person under
noncompetition agreements reflected as liabilities on a balance sheet of such
Person in accordance with GAAP, (f) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (g) all net obligations of such
Person under interest rate, commodity, foreign currency and financial markets
swaps, options, futures and other hedging obligations (valued, at such date, in
accordance with the Borrower’s customary practices, as approved by its
independent certified public accountants), (h) all Guarantee Obligations of such
Person in respect of any Indebtedness (as defined above) of any other Person,
and (i) all Indebtedness (as defined above) of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. For purposes of
the foregoing definition, with regard to a Subsidiary, the term “Indebtedness”
shall include only a percentage of its Indebtedness equal to the percentage of
the Borrower’s direct and indirect ownership interest in such Subsidiary. For
the avoidance of doubt, the term “Indebtedness” shall not include (i) Synthetic
Lease Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.

 

“Indemnitee” is defined in Section 10.05.

 

“Incremental Term Loans” is defined in Section 2.3(a).

 

“Initial Term Loans” means an advance made by any Term Loan Lender under the
Term Loan Facility on the Closing Date pursuant to Section 2.1(a).

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent” means pertaining to a condition of Insolvency.

 

“Interest Payment Date” means (a) as to any ABR Loan, the last Business Day of
each March, June, September and December, (b) as to any Eurodollar Loan, (i) the
last day of each Interest Period therefor, (ii) if any Interest Period is longer
than three months, each three-month anniversary of the first day of such
Interest Period and (iii) the date of any prepayment thereof.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)            initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one or

 

11

--------------------------------------------------------------------------------


 

two weeks or one, two, three or six months thereafter (or such other period as
is requested by the Borrower and consented to by all Appropriate Lenders and the
Administrative Agent), as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

 

(ii)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one or
two weeks or one, two, three or six months thereafter (or such other period as
is requested by the Borrower and consented to by all Appropriate Lenders and the
Administrative Agent), as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(2)           the Borrower may not select any Interest Period that would extend
beyond the scheduled Termination Date; and

 

(3)           unless otherwise agreed by the Borrower, all Appropriate Lenders
and the Administrative Agent, any Interest Period (other than a one or two week
Interest Period) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person (other than an
Unrestricted Subsidiary) engaged, directly or indirectly, primarily in the
business (the “Investment Management Business”) of providing investment
advisory, management, distribution or administrative services to Funds (or
investment accounts or funds which will be included as Funds after the Borrower
acquires a direct or indirect interest in such other Person) and in which the
Borrower, directly or indirectly (other than through one or more Unrestricted
Subsidiaries), has purchased or otherwise acquired, or has entered into an
agreement to purchase or otherwise acquire, Capital Stock or other interests
entitling

 

12

--------------------------------------------------------------------------------


 

the Borrower, directly or indirectly (other than through one or more
Unrestricted Subsidiaries), to a share of the revenues, earnings or value
thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Joinder Agreement” is defined in Section 2.3(c).

 

“Junior Subordinated Debentures” means (a) the 5.10% Junior Subordinated
Convertible Debentures due April 15, 2036 issued by the Borrower to the Capital
Trust I and (b) the 5.15% Junior Subordinated Convertible Debentures due October
15, 2037 issued by the Borrower to the Capital Trust II in each case in exchange
for the proceeds of the issuance of the Capital Securities and certain related
common trust securities and (c) any debentures issued in exchange for any of the
foregoing or in addition to the foregoing so long as such debentures have
economic terms consistent with and substantially similar to, the terms contained
in the foregoing debentures.

 

“Lenders” is defined in the preamble (and such term includes the Swingline
Lender).

 

“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $50,000,000) cash and Cash Equivalents
of the Restricted Loan Parties, in each case as of such date, to (b) Adjusted
Consolidated EBITDA for the Computation Period ending on (or, if such date is
not the last day of a Computation Period, most recently prior to) such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes, the Pledge Agreements and the
Subsidiary Guaranty.

 

“Loan Parties” means the Restricted Loan Parties and each Unrestricted
Subsidiary that is a Subsidiary Guarantor.

 

“Loans” means the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole, (b) the ability of the Borrower to
perform its obligations under any Loan Document to which it is a party or (c)
the validity or enforceability against any Loan Party of any Loan Document to
which it is a party or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

 

13

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any Asset Sale or Shareholder Asset Sale,
the net amount equal to the aggregate amount received (including by way of
deferred payment pursuant to a note receivable, other non-cash consideration or
otherwise) in connection with such Asset Sale or Shareholder Asset Sale minus
the sum of (a) the reasonable fees, commissions and other out-of-pocket expenses
incurred by the Borrower or any Restricted Subsidiary, as applicable, in
connection with such Asset Sale or Shareholder Asset Sale (other than amounts
payable to Affiliates of the Person making such disposition), (b) federal, state
and local taxes incurred in connection with such Asset Sale or Shareholder Asset
Sale, whether or not payable at such time and (c) reasonable reserves for
indemnification obligations and working capital or other purchase price
adjustments in connection with such Asset Sale or Shareholder Asset Sale that
are maintained in accordance with GAAP, provided that (i) such reserves do not
exceed 10% of the purchase price for such Asset Sale or Shareholder Asset Sale
and (ii) concurrently with any reduction in the amount of any such reserve
(excluding any reduction resulting from a payment to the applicable buyer or
that has previously been accounted for pursuant to clause (iii) below), the
Borrower shall be deemed to have received “Net Proceeds” in an amount equal to
such reduction and (iii) any reserve for working capital or similar purchase
price adjustments shall, solely for purposes of determining “Net Proceeds”, be
deemed to be reduced to zero on the date that is 270 days after the closing of
the applicable Asset Sale and the Borrower shall be deemed to have received “Net
Proceeds” in the amount of such reduction on such date. For purposes of the
foregoing definition, with regard to a Restricted Subsidiary, the term “Net
Proceeds” shall include only that portion of its Net Proceeds representing the
percentage of its Net Proceeds equal to the percentage of the Borrower’s
ownership interest in such Restricted Subsidiary (or, if less in the case of any
Asset Sale by a Restricted Subsidiary, the portion to which the Borrower is
entitled under any relevant Revenue Sharing Agreement or other operating
agreement with or with respect to such Restricted Subsidiary).

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under APB No. 25 and related interpretations or FAS
123 and related interpretations, which relate to the issuance of interests in
the Borrower, any Restricted Subsidiary or any Investment Firm.

 

“Non-Excluded Taxes” is defined in Section 3.11(a).

 

“Note” is defined in Section 2.6(e).

 

“Obligations” is defined in the Borrower Pledge Agreement.

 

“Operating Cash Flow” means either “Operating Cash Flow” or “Operating
Allocation” as defined in the relevant Revenue Sharing Agreement; provided that
if such term is not defined in any Relevant Sharing Agreement, Operating Cash
Flow shall mean

 

14

--------------------------------------------------------------------------------


 

all revenues other than Free Cash Flow (as defined in this Agreement) for the
applicable Investment Firm.

 

“Participants” is defined in Section 10.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” is defined in Section 6.2.

 

“Pledge Agreements” means, collectively, the Borrower Pledge Agreement and the
Subsidiary Pledge Agreement.

 

“Pledge Agreement Supplement” means a Pledge Agreement Supplement substantially
in the form of Annex I to Exhibit B-1 or B-2, as applicable.

 

“Pledged Collateral” is defined in each Pledge Agreement.

 

“Public Lender” is defined in Section 6.2.

 

“Refunded Swingline Loans” is defined in Section 2.8(b).

 

“Refunding Date” is defined in Section 2.8(c).

 

“Register” is defined in Section 10.6(d).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding
such events as to which the PBGC by regulation waived the requirements of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Code

 

15

--------------------------------------------------------------------------------


 

and of Section 302 of ERISA shall be a Reportable Event regardless of the
issuance of any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means, at any time, Lenders with Commitment Percentages
aggregating more than 50%, disregarding the Commitment Percentage of any
Defaulting Lender so long as such Lender is treated equally with the other
Lenders with respect to any action resulting from any consent or approval of the
Required Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
any executive vice president, any senior vice president or any vice president of
the Borrower or, with respect to financial matters, the senior financial officer
of the Borrower, in each case acting singly.

 

“Restricted Loan Party” means the Borrower and each Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Restricted Subsidiary with an Investment Firm pursuant to which a specified
percentage of the revenue of such Investment Firm is distributed among such
Investment Firm’s partners, shareholders or members, pro rata in accordance with
such partners’, shareholders’ or members’ ownership percentages in such
Investment Firm (such percentage being referred to in certain Revenue Sharing
Agreements as “Free Cash Flow” or “Owners’ Allocation”), or any other agreement
providing for the distribution of income, revenue or assets of an Investment
Firm.

 

“Revolving Credit Commitment” means, as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Loans to the
Borrower hereunder and to participate in Swingline Loans in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Credit Lender’s name on Schedule I under the heading
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Revolving Credit Lender becomes a party
hereto, as applicable, as such amount may be increased or reduced from time to
time in accordance with the provisions of this Agreement. As of the date of this
Agreement, the aggregate amount of the Revolving Credit Commitments of all
Revolving Credit Lenders is $750,000,000.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

16

--------------------------------------------------------------------------------


 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Percentage” means for any Lender the percentage (carried to
the ninth decimal place) set forth under the heading “Revolving Credit
Percentage” on Schedule I, as adjusted from time to time due to changes in such
Revolving Credit Lender’s Revolving Credit Commitment and in the Aggregate
Commitments in accordance with the provisions of this Agreement.

 

“Revolving Loans” is defined in Section 2.1(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Shareholder Asset Sale” is defined in the definition of Asset Sale.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Specified Percentage” is defined in the definition of Total Indebtedness.

 

“Subordinated Indebtedness” means (a) Indebtedness of the Borrower and/or any
Restricted Subsidiary under any Subordinated Payment Note, (b) the Junior
Subordinated Debentures and (c) other Indebtedness of the Borrower or any
Restricted Subsidiary which has maturities and other terms, and which is
subordinated to the obligations of the Borrower and its Restricted Subsidiaries
hereunder and under the other Loan Documents in a manner, approved in writing by
the Administrative Agent.

 

“Subordinated Payment Note” means any unsecured note evidencing Indebtedness or
other obligations issued to a seller in connection with an Acquisition of an
Investment Firm or the acquisition by an Unrestricted Subsidiary of any other
Person or in connection with an increase of the Borrower’s direct or indirect
ownership interest in an Investment Firm or, through an Unrestricted Subsidiary,
any other Person, in each case as permitted hereunder, (i) for which the
Borrower and/or any other Restricted Loan Party is directly, primarily or
contingently liable, (ii) the payment of the principal of and interest on which
and other obligations of the Borrower or such other Restricted Loan Party in
respect of which are subordinated to the prior payment in full of the principal
of and interest (including post-petition interest whether or not allowed as a
claim in any proceeding) on the Loans and all other obligations and liabilities
of the Borrower or such other Restricted Loan Party to the Administrative Agent
and the Lenders hereunder, and (iii) which has terms and conditions that are
generally consistent with the terms and conditions of subordination set forth in
Exhibit G or in the corresponding Exhibit to any predecessor to this Agreement
as in effect at the time the form of such note was agreed upon with such seller
(with any variation to such terms and conditions that is adverse to

 

17

--------------------------------------------------------------------------------


 

the Lenders being subject to approval by the Administrative Agent) or otherwise
satisfactory in form and substance to the Required Lenders.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary that (a) is a “Pledgor” under and as
defined in the Subsidiary Pledge Agreement or (b) is not required to pledge any
equity interests pursuant to Section 6.8, but is required to guaranty the
obligations of the Borrower hereunder pursuant to Section 6.9.

 

“Subsidiary Guaranty” means a guaranty substantially in the form of Exhibit M.

 

“Subsidiary Pledge Agreement” means the amended and restated Subsidiary Pledge
Agreement dated as of the date hereof made by various Subsidiaries in favor of
the Administrative Agent, a copy of which (as in effect on the date hereof) is
attached as Exhibit B-2.

 

“Supermajority Lenders” means at any time, Lenders with Commitment Percentages
aggregating at least 66-2/3%, disregarding the Commitment Percentage of any
Defaulting Lender so long as such Lender is treated equally with the other
Lenders with respect to any action resulting from any consent or approval of the
Supermajority Lenders.

 

“Swingline Amount” means the lesser of $15,000,000 and the aggregate amount of
the Commitments.

 

“Swingline Lender” means Bank of America in its capacity as the lender of the
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loans” is defined in Section 2.7(a).

 

“Swingline Participation Amount” is defined in Section 2.8(c).

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

18

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means, as to each Term Loan Lender, the obligation of
such Term Loan Lender to make Term Loans to the Borrower hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term Loan Lender’s name on Schedule I under the heading
“Term Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term Loan Lender becomes a party hereto, as applicable,
as such amount may be increased or reduced from time to time in accordance with
the provisions of this Agreement. As of the date of this Agreement the aggregate
amount of the Term Loan Commitments is $200,000,000.

 

“Term Loan Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term Loan Commitments at such time and (b)
thereafter, the aggregate principal amount of the Term Loans of all Term Loan
Lenders outstanding at such time.

 

“Term Loan Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term Loans at such time.

 

“Term Loans” means as applicable, and as the context may require, either (a) the
Initial Term Loans or the Incremental Term Loans or (b) collectively, the
Initial Term Loans and the Incremental Term Loans.

 

“Termination Date” means February 8, 2012, or any earlier date when the
Commitments terminate.

 

“Total Indebtedness” means, at any time, the sum of (a) the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Restricted Subsidiaries (including the Loans, the Zero-Coupon Bonds,
purchase money obligations, amounts payable under noncompetition agreements and
the pro-rata share (based on ownership percentage) of the funded Indebtedness of
any entity (other than any Unrestricted Subsidiary) in which the Borrower or any
Restricted Subsidiary has a minority interest if the income from such entity is
included in “Income from equity method investments” in the Borrower’s
consolidated financial statements and (b) if the aggregate amount of all
Unrestricted Subsidiary Obligations for which the Borrower or any Restricted
Subsidiary has any Guarantee Obligations exceeds $25,000,000, all Unrestricted
Subsidiary Obligations that have the benefit of any such Guarantee Obligation;
provided that Total Indebtedness shall not include (i) Subordinated Payment
Notes, (ii) Indebtedness of the Borrower owing to any Restricted Subsidiary
(other than the Junior Subordinated Debentures), (iii) Indebtedness of any
Restricted Subsidiary owing to the Borrower or any other Restricted Loan Party,
(iv) prior to February 18, 2008, 90% of the principal amount of the Feline
Prides II Senior Notes, (v) net obligations under interest rate, commodity,
foreign currency or financial market swaps, options, futures and other hedging
obligations and (vi) 80% of the Junior Subordinated Debentures.

 

19

--------------------------------------------------------------------------------


 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Transferee” is defined in Section 10.6(f).

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unrestricted Subsidiary” means any Subsidiary (a) created or acquired (directly
or indirectly) by the Borrower after November 1, 2006; (b) that is designated by
the Borrower as an Unrestricted Subsidiary after the date hereof in accordance
with Section 10.16; and (c) that has not subsequently been designated by the
Borrower as a Restricted Subsidiary in accordance with Section 10.16.

 

“Unrestricted Subsidiary Obligations” means, with respect to any Unrestricted
Subsidiary, all obligations of such Unrestricted Subsidiary, including, without
duplication, all Indebtedness of such Unrestricted Subsidiary, all Guarantee
Obligations of such Unrestricted Subsidiary, all obligations of such
Unrestricted Subsidiary in respect of letters of credit, all accounts payable of
such Unrestricted Subsidiary, all lease obligations of such Unrestricted
Subsidiary (including Synthetic Lease Obligations), all obligations of such
Unrestricted Subsidiary under purchase agreements, put agreements or similar
arrangements and all other liabilities of such Unrestricted Subsidiary for the
payment of money, in each case whether absolute or contingent and whether on or
off balance sheet. The amount of any Unrestricted Subsidiary Obligation under
any operating lease shall be calculated as if such lease were a capital lease.

 

“Zero-Coupon Bonds” means the senior unsecured convertible zero-coupon bonds due
2021 issued by the Borrower on May 7, 2001.

 

1.2           Other Definitional and Interpretive Provisions. (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes or any certificate or other document
made or delivered pursuant hereto.

 

(b)           When used with reference to a period of time, the word “from”
means “from and including” and the word “to” means “to but excluding”.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document; (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions and rules
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation; and (iii) references to “fiscal year” and “fiscal quarter” mean
the relevant fiscal period of the Borrower.

 

20

--------------------------------------------------------------------------------


 

(e)           Section, subsection, clause, Annex, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(f)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

1.3           Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at December 31, 2006 and the
related audited consolidated statements of income and of cash flows for the
fiscal year ended on such date, audited by PricewaterhouseCoopers LLP, except as
otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.4           Allocation of Revolving Loans and Revolving Credit Commitments;
Effect of Restatement.

 

(a)           The Borrower and each Lender agree that, effective as of the
Closing Date, this Agreement amends and restates in its entirety the Existing
Credit Agreement. At the Closing Date, the Revolving Credit Commitments shall be
allocated in accordance with the terms hereof and each Lender shall have a
direct or participation share equal to its Revolving Credit Percentage of all
outstanding Revolving Loans.

 

(b)           To facilitate allocation described in clause (a), on the Closing
Date, (i) all revolving loans under the Existing Credit Agreement shall be
deemed to be Revolving Loans hereunder, (ii) each Revolving Credit Lender that
is a party to the Existing Credit Agreement shall transfer to the Administrative
Agent an amount equal to the excess, if any, of such Revolving Credit Lender’s
Revolving Credit Percentage of all outstanding Revolving Loans hereunder
(including any Revolving Loans requested by the Borrower on the Closing Date)
over the amount of all of such Revolving Credit Lender’s revolving loans under
the Existing Credit Agreement, (iii) each Revolving Credit Lender that is not

 

21

--------------------------------------------------------------------------------


 

a party to the Existing Credit Agreement shall transfer to the Administrative
Agent an amount equal to such Revolving Credit Lender’s Revolving Credit
Percentage of all outstanding Revolving Loans hereunder (including any Revolving
Loans requested by the Borrower on the Closing Date), (iv) the Administrative
Agent shall apply the funds received from the Revolving Credit Lenders pursuant
to clauses (ii) and (iii), first, on behalf of the Revolving Credit Lenders (pro
rata according to the amount of the revolving loans each is required to purchase
to achieve the allocation described in clause (a), to purchase from each
Existing Lender that is not a party hereto the revolving loans of such Existing
Lender under the Existing Credit Agreement (and, if applicable to purchase from
any Existing Lender that is a party hereto but that has loans under the Existing
Credit Agreement in excess of such Revolving Credit Lender’s Revolving Credit
Percentage of all then-outstanding Revolving Loans hereunder (including any
Revolving Loans requested by the Borrower on the Closing Date), a portion of
such revolving loans equal to such excess), second, to pay to each Existing
Lender all interest, fees and other amounts (including amounts payable pursuant
to Section 3.12 of the Existing Credit Agreement, assuming for such purpose that
the loans under the Existing Credit Agreement were prepaid rather than
reallocated at the Closing Date) owed to such Existing Lender under the Existing
Credit Agreement (whether or not otherwise then due) and, third, as the Borrower
shall direct, and (v) the Borrower shall select new Interest Periods to apply to
all Revolving Loans hereunder (or, to the extent the Borrower fails to do so,
such Revolving Loans shall be, continue as or become ABR Loans).

 

(c)           The Borrower and the Revolving Credit Lenders that are Existing
Lenders (which Revolving Credit Lenders constitute the “Required Lenders” under
and as defined in the Existing Credit Agreement) agree that, concurrently with
the effectiveness hereof, the Existing Credit Agreement shall be amended and
restated hereby and shall thereafter be of no further force or effect (except
for provisions thereof that by their terms survive termination thereof).

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

 

2.1           Loans.

 

(a)           Term Loans.

 

(i)            Subject to the terms and conditions set forth herein, each Term
Loan Lender severally agrees to make an Initial Term Loan to the Borrower on the
Closing Date in an amount not to exceed such Term Loan Lender’s Commitment
Percentage of the Term Loan Facility. The Term Loan borrowing shall consist of
Term Loans made simultaneously by the Term Loan Lenders in accordance with their
respective Commitment Percentages of the Term Loan Facility. Amounts borrowed
under this Section 2.1(a) and repaid or prepaid may not be reborrowed.

 

(ii)           Not later than 10:00 a.m. New York City time on the Closing Date,
each Term Loan Lender shall, pursuant to the terms and subject to the conditions
of this Agreement, make available the amount of its Commitment Percentage of the
Term Loan Facility by wire transfer to the Administrative Agent. Such wire
transfer shall be directed

 

22

--------------------------------------------------------------------------------


 

to the Administrative Agent at the Administrative Agent’s Office and shall be in
the form of immediately available, freely transferable Dollars. The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower by delivery of the proceeds
thereof as shall be directed by a Responsible Officer and reasonably acceptable
to the Administrative Agent. The borrowing of the Initial Term Loans may be a
single ABR Loan or a single Eurodollar Loan, in each case, subject to conversion
after the Closing Date in accordance with Section 3.3; provided, however, that
the Borrower shall give the Administrative Agent irrevocable written notice in
substantially the form of Exhibit I (which notice must be received by the
Administrative Agent prior to 11:00 a.m. New York City time) three Business Days
prior to the Closing Date, if the Initial Term Loans are to be initially
Eurodollar Loans.

 

(b)           Revolving Loans. Subject to the terms and conditions hereof, each
Revolving Credit Lender severally agrees to make revolving credit loans
(“Revolving Loans”) (provided that any repricing or conversion of an outstanding
Revolving Loan shall not be considered a making of a Revolving Loan) to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed the amount of such
Lender’s Revolving Credit Commitment; provided that no Revolving Credit Lender
shall be obligated to make a Revolving Loan if, after giving effect to the
making of such Revolving Loan, such Revolving Credit Lender’s Available
Commitment would be less than zero. During the Commitment Period the Borrower
may use the Revolving Credit Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

 

(c)           The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 3.3.

 

2.2           Procedure for Borrowing. The Borrower may borrow Revolving Loans
under the Revolving Credit Commitments during the Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable written notice, in substantially the form of Exhibit I (which notice
must be received by the Administrative Agent prior to 11:00 a.m., New York City
time, (a) three Business Days prior to the requested Borrowing Date, if all or
any part of the requested Revolving Loans are to be initially Eurodollar Loans
or (b) on the requested Borrowing Date, if all of the requested Loans are to be
initially ABR Loans), in each case specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether the borrowing is to be of
Eurodollar Loans, ABR Loans or a combination thereof and (iv) if the borrowing
is to be entirely or partly of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Periods for
such Eurodollar Loans. Each borrowing of ABR Loans (other than Swingline Loans)
shall be in an amount equal to $1,000,000 or a higher integral multiple of
$100,000, and each borrowing of Eurodollar Loans shall be in an amount equal to
$5,000,000 or a higher integral multiple of $1,000,000. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof. Each Revolving Credit Lender will make the
amount of its Commitment Percentage of each borrowing available to the
Administrative

 

23

--------------------------------------------------------------------------------


 

Agent for the account of the Borrower at the Administrative Agent’s Office prior
to 1:00 p.m., New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Credit Lenders and in like funds as received by the Administrative
Agent. The failure of any Revolving Credit Lender to make a Revolving Loan to be
made by it as part of any borrowing shall not relieve any other Revolving Credit
Lender of its obligation to make available its share of such borrowing.

 

2.3           Increase of Commitments. (a)  Upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time (but not more than five times), request an increase in the aggregate amount
of the Revolving Credit Commitments and/or the Term Loan Commitments (any Term
Loan made pursuant to this Section 2.3(a), hereafter referred to as an
“Incremental Term Loan”); provided that the aggregate amount of all increases in
the amount of the Aggregate Commitments pursuant to this Section 2.3 shall not
exceed $250,000,000. Such increase in the Aggregate Commitments may be provided
by the Lenders or Eligible Assignees designated by the Borrower that are willing
to provide such increase (an “Increasing Lender”) and to become Lenders pursuant
to a “Joinder Agreement”, substantially in form of Exhibit K, pursuant to which
such Increasing Lender shall become a party to this Agreement; provided that any
such increases shall be in a minimum amount of $10,000,000 or a higher integral
multiple of $1,000,000. Nothing contained herein shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Revolving Credit Commitment or Term Loan Commitment hereunder.

 

(b)           If the Aggregate Commitments are increased in accordance with this
Section 2.3, (i) the Administrative Agent and the Borrower shall determine (A)
the effective date (the “Increase Effective Date”), and (B) the final allocation
of such increase and Schedule I attached hereto shall be automatically updated
to reflect the same and (ii) the Borrower, the Administrative Agent and the
Lenders providing the Incremental Term Loans shall agree to the amortization
schedule in respect of such Incremental Terms Loans pursuant to Section 3.2(e),
and as provided in Section 3.2(e), are hereby authorized to attach Schedule
3.2(e) to this Agreement; provided, that the weighted average life to maturity
of the Incremental Term Loans shall not be shorter than the existing weighted
average life to maturity of the Initial Term Loans at such time. The
Administrative Agent shall promptly notify the Lenders of the final allocation
of such increase and the Increase Effective Date.

 

(c)           As a condition precedent to such increase, (i) no Default shall
exist, (ii) the Borrower shall (x) deliver to the Administrative Agent (1) a
Joinder Agreement executed by the Borrower and the applicable Lender(s), and (2)
a certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer (A) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase no
Default exists and (iii) pursuant to the terms of the Fee Letter, pay the fees
to the applicable Persons. On the applicable Increase Effective Date, the
Revolving Credit

 

24

--------------------------------------------------------------------------------


 

Commitment and/or the Term Loan Commitment, as the case may be, of each
Increasing Lender shall be increased by the amount offered by (or, if
applicable, allocated to) such Increasing Lender and the Aggregate Commitments
shall be increased (and the Commitment Percentages adjusted) accordingly.

 

(d)           This Section 2.3 shall supersede any provisions in Section 3.8 or
10.1 to the contrary.

 

(e)           The parties hereto agree that, notwithstanding any other provision
of this Agreement, the Administrative Agent, the Borrower, each Increasing
Lender and each other Lender, as applicable, may make arrangements reasonably
satisfactory to such parties to cause an Increasing Lender to temporarily hold
risk participations in the Revolving Loans of the other Lenders (rather than
fund its Commitment Percentage of all outstanding Revolving Loans concurrently
with the applicable increase) with a view toward minimizing breakage costs and
transfers of funds in connection with any increase in the Aggregate Commitments.
The Borrower acknowledges that if (despite any arrangements established pursuant
to the foregoing sentence), as a result of a non-pro-rata increase in the
Aggregate Commitments, any Eurodollar Loans must be prepaid or converted (in
whole or in part) on a day other than the last day of an Interest Period
therefor, then such prepayment or conversion shall be subject to the provisions
of Section 3.12.

 

2.4           Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from the first day of the Commitment Period to the Termination Date,
computed at the Commitment Fee Rate on the actual amount of the Available
Commitment of such Revolving Credit Lender for each day during the period for
which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Termination Date.

 

2.5           Termination or Reduction of Commitments.

 

(a)           The Borrower shall have the right, upon not less than five
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments to an amount that is not less than the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans. Any
such reduction shall be in an amount equal to $5,000,000 or a whole multiple
thereof and shall reduce permanently the Revolving Credit Commitments then in
effect. Upon receipt of any such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof.

 

(b)           Subject to Section 2.3(a), the aggregate Term Loan Commitments
shall be automatically and permanently reduced to zero on the date of the
borrowing of the Initial Term Loans.

 

2.6           Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of

 

25

--------------------------------------------------------------------------------


 

each Loan of such Lender on the Termination Date (or such earlier date on which
the Loans become due and payable pursuant to Section 8). The Borrower hereby
further agrees to pay the principal amount of the Term Loans as set forth in
Section 3.2(d) and as applicable, Section 3.2(e), and interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 3.5.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
Section 10.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount and Type of each Loan made hereunder and each Interest
Period for each Eurodollar Loan, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

 

(e)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will sign and deliver to such Lender a
promissory note of the Borrower evidencing the Loans of such Lender,
substantially in the form of Exhibit A with appropriate insertions as to date
and principal amount (a “Note”).

 

2.7           Swingline Loans.

 

(a)           Subject to the terms and conditions hereof, the Swingline Lender
may (in its sole and absolute discretion) make a portion of the credit otherwise
available to the Borrower under the Revolving Credit Commitments available from
time to time during the Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline Amount
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Commitments would be less than zero.
During the Commitment Period, the Borrower may borrow, repay, and reborrow
Swingline Loans, subject to the agreement of the Swingline Lender and in
accordance with the terms and conditions hereof. All Swingline Loans shall be
ABR Loans.

 

26

--------------------------------------------------------------------------------


 

(b)           The Borrower shall repay all outstanding Swingline Loans on the
Termination Date.

 

2.8           Procedure for Swingline Borrowing and Prepayment; Refunding of
Swingline Loans.

 

(a)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender and the Administrative Agent
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender and the Administrative Agent not
later than 1:00 p.m., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period). Each Swingline
Loan shall be in an amount equal to $500,000 or a higher integral multiple of
$50,000. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 1:15 p.m., New York City time, on the proposed
Borrowing Date (A) directing the Swingline Lender not to make such Swingline
Loan as a result of the limitations set forth in Section 2.7(a)(ii) or (B) that
one or more of the applicable conditions specified in Section 5 is not then
satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender may (in its sole and absolute discretion), not later than 3:00 p.m., New
York City time, on the proposed Borrowing Date, make available to the
Administrative Agent at the Administrative Agent’s Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of any
such Swingline Loan available to the Borrower by depositing such proceeds in the
account of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

 

(b)           The Swingline Lender may, at any time and from time to time in its
sole and absolute discretion, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to act on its behalf), request each
Revolving Credit Lender to make, and each Revolving Credit Lender hereby agrees
to make, a Revolving Loan (which shall be an ABR Loan), in an amount equal to
such Revolving Credit Lender’s Commitment Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Such request shall be made in
writing and in accordance with the requirements of Section 2.2, without regard
to the minimum and multiples specified therein for the principal amount of
Revolving Loans. Each Revolving Credit Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Administrative
Agent’s Office in immediately available funds, not later than 1:00 p.m. New York
City time, on the Borrowing Date specified by the Swingline Lender. The proceeds
of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline

 

27

--------------------------------------------------------------------------------


 

Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

 

(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.8(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Administrative Agent in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.8(b), each
Revolving Credit Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.8(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Revolving Credit Lender’s
Commitment Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.

 

(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Credit Lender such Revolving Credit Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute to such Revolving
Credit Lender its Swingline Participation Amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Revolving Credit Lender’s pro
rata portion of such payment if such payment is not sufficient to pay the
principal of and interest on all Swingline Loans then due); provided that in the
event that such payment received by the Swingline Lender is required to be
returned, such Revolving Credit Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(e)           Each Revolving Credit Lender’s obligation to make the Revolving
Loans referred to in Section 2.8(b) and to purchase participating interests
pursuant to Section 2.8(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever; (ii) the existence of a Default or the failure to
satisfy any of the other conditions specified in Section 5; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower; (iv) any
breach of this Agreement or any other Loan Document by any Loan Party or any
other Revolving Credit Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(f)            The Borrower may from time to time prepay Swingline Loans, in
whole or in part, without premium or penalty, upon irrevocable notice to the
Administrative Agent and the Swingline Lender not later than 11:00 a.m., New
York City time on the date of prepayment, specifying the date and amount of
prepayment. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $500,000 or a higher

 

28

--------------------------------------------------------------------------------


 

integral multiple of $50,000, and after giving effect to any such prepayment the
aggregate principal amount of all Swingline Loans shall not be less than
$500,000.

 

SECTION 3.  GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1           Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice to the Administrative Agent, at least three Business Days’
prior to the date of prepayment if all or any part of the Loans to be prepaid
are Eurodollar Loans, and at least one Business Day prior to the date of
prepayment if all of the Loans to be prepaid are ABR Loans, specifying the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans, ABR
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of any such notice, the Administrative Agent
shall promptly notify each Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with any amounts payable pursuant to Section 3.12. Partial
prepayments of ABR Loans (other than Swingline Loans) shall be in an aggregate
principal amount of $1,000,000 or a higher integral multiple of $100,000, and
partial prepayments of Eurodollar Loans shall be in an aggregate principal
amount of $5,000,000 or a higher integral multiple of $1,000,000. Prepayments
under this Section 3.1 with respect to the Term Loans shall be applied ratably
against the remaining scheduled installments of the Term Loans and among the
Term Loan Lenders in accordance with each Term Loan Lender’s Commitment
Percentage of the Term Loan Facility until payment in full of the aggregate
principal amount of all Term Loans outstanding on such date.

 

3.2           Mandatory Commitment Reductions; Mandatory Prepayments.

 

(a)           Concurrently with (i) any Asset Sale and (ii) any Shareholder
Asset Sale with respect to an Investment Firm or other Restricted Subsidiary in
which the Borrower holds, directly or indirectly, in excess of a 50% ownership
interest, if, after giving effect to such Shareholder Asset Sale, the Borrower
does not continue to hold, directly or indirectly, in excess of a 50% equity
ownership interest in the relevant Investment Firm or Restricted Subsidiary, the
Borrower, in accordance with clause (c) below, shall repay the aggregate
principal amount of the Loans in an amount equal to the excess of the aggregate
amount of the Net Proceeds of all Asset Sales and all such Shareholder Asset
Sales made after February 8, 2007 over $200,000,000 and the Revolving Credit
Commitments shall be permanently reduced (rounded down, if necessary, to an
integral multiple of $5,000,000) by the amount so applied to such Revolving
Loans (excluding any portion of such amount previously applied to reduce the
Revolving Credit Commitments pursuant to this Section 3.2); provided that the
requirements of this clause (a) shall not apply to Net Proceeds from any Asset
Sale or Shareholder Asset Sale to the extent that the Borrower notifies the
Administrative Agent prior to or concurrently with the receipt of such Net
Proceeds that such Net Proceeds are intended to be used, and such Net Proceeds
are in fact used, to purchase similar assets within 270 days after such Asset
Sale or Shareholder Asset Sale; it being understood that any such Net Proceeds
shall be applied as set forth above (without giving effect to this proviso) on
the earlier of (a) the 271st day after such sale if not so used prior to such
date and (b) the date on which the

 

29

--------------------------------------------------------------------------------


 

Borrower notifies the Administrative Agent that it does not intend to use such
Net Proceeds as set forth in this proviso.

 

(b)           If, as a result of the reduction of the Revolving Credit
Commitments pursuant to clause (a), the aggregate principal amount of the
Revolving Loans and the Swingline Loans exceeds the aggregate amount of the
Revolving Credit Commitments, the Borrower shall immediately prepay Revolving
Loans in the amount of such excess. All prepayments of Revolving Loans pursuant
to this Section 3.2(b) shall be made without premium or penalty (but shall be
subject to Section 3.12) and shall be accompanied by accrued and unpaid interest
on the principal amount being prepaid. Subject to clause (c) below, all such
prepayments with respect to Revolving Loans shall be applied as directed in
writing by the Borrower or, in the absence of such direction, first, to prepay
Swingline Loans until the Swingline Loans are paid in full, second, to prepay
Revolving Loans that are ABR Loans until such Revolving Loans are paid in full
and, third, to prepay Revolving Loans that are Eurodollar Loans until such Loans
are paid in full.

 

(c)           Except with respect to Section 3.2(b), each prepayment of Loans
pursuant to the foregoing provisions of this Section 3.2 shall be applied,
first, ratably to the Term Loan Facility and to the principal repayment
installments thereof in the manner set forth in the last sentence of this clause
(c) and, second, to the Revolving Credit Facility in the manner set forth in
clause (b) above. Prepayments with respect to the Term Loans shall be applied
ratably against the remaining scheduled installments of the Term Loans and among
the Term Loan Lenders in accordance with each Term Loan Lender’s Commitment
Percentage of the Term Loan Facility until payment in full of the aggregate
principal amount of all Term Loans outstanding on such date.

 

(d)           The Borrower shall repay to the Term Loan Lenders the aggregate
principal amount of all Initial Term Loans outstanding on the following dates in
the respective amounts set forth opposite such dates:

 

Date

 

Amount

 

January 31, 2008

 

$

5,000,000

 

April 30, 2008

 

$

5,000,000

 

July 31, 2008

 

$

5,000,000

 

October 31, 2008

 

$

5,000,000

 

January 31, 2009

 

$

5,000,000

 

April 30, 2009

 

$

5,000,000

 

July 31, 2009

 

$

5,000,000

 

 

30

--------------------------------------------------------------------------------


 

October 31, 2009

 

$

5,000,000

 

January 31, 2010

 

$

10,000,000

 

April 30, 2010

 

$

10,000,000

 

July 31, 2010

 

$

10,000,000

 

October 31, 2010

 

$

10,000,000

 

January 31, 2011

 

$

10,000,000

 

April 30, 2011

 

$

10,000,000

 

July 31, 2011

 

$

10,000,000

 

October 31, 2011

 

$

10,000,000

 

January 31, 2012

 

$

10,000,000

 

Termination Date

 

$

70,000,000

 

 

provided, however, that the final principal repayment installment of the Initial
Term Loans shall be repaid on the Termination Date and in any event shall be in
an amount equal to the aggregate principal amount of all Initial Term Loans
outstanding on such date.

 

(e)           The Borrower shall repay to the Term Loan Lenders the aggregate
principal amount of all Incremental Term Loans outstanding on the dates in the
respective amounts set forth opposite such dates on Schedule 3.2(e) attached
hereto (it being understood that such Schedule will be attached hereto at such
time, if applicable, that the Incremental Term Loans are made). The final
principal repayment installment of the Incremental Term Loans shall be repaid on
the Termination Date and in any event shall be in an amount equal to the
aggregate principal amount of all Incremental Term Loans outstanding on such
date.

 

3.3           Conversion and Continuation Options. (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable written
notice, substantially in the form of Exhibit J, of such election; provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert ABR Loans (other than ABR Loans which are Swingline Loans) to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable written notice, substantially in the form of Exhibit J,
of such election. Any such notice of conversion to Eurodollar Loans shall
specify the length of the initial Interest Period or Interest Periods therefor.
Upon receipt of any such notice, the Administrative Agent shall promptly notify
each Appropriate Lender thereof. All or any part of outstanding Eurodollar Loans
and ABR Loans

 

31

--------------------------------------------------------------------------------


 

may be converted as provided herein; provided that no Loan may be converted into
a Eurodollar Loan when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined that such a
conversion is not appropriate.

 

(b)           Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
written notice, substantially in the form of Exhibit J, to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing and the
Administrative Agent has notified the Borrower that the Required Lenders have
determined that such a continuation is not appropriate; and provided, further,
that (i) if the Borrower fails to give such notice or if such continuation is
not permitted, then such Eurodollar Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period and (ii) if the
Borrower gives a notice of continuation but fails to specify the applicable
Interest Period, then the Borrower shall be deemed to have requested a one-month
Interest Period.

 

3.4           Minimum Amounts and Maximum Number of Tranches. All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or
a higher integral multiple of $1,000,000. In no event shall there be more than
10 Eurodollar Tranches outstanding at any time.

 

3.5           Interest Rates and Payment Dates. (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such Interest Period
plus the Applicable Margin.

 

(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin; provided that so long as the Revolving Credit
Lenders have not been required to purchase participations in Swingline Loans
pursuant to Section 2.8(c), Swingline Loans shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin minus the Commitment Fee Rate.

 

(c)           If any amount payable by the Borrower under any Loan Document is
not paid when due (after any applicable grace period), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws. Furthermore,
upon the request of the Required Lenders, at any time an Event of Default
exists, the Borrower shall pay interest on the Loans at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws.

 

(d)           Interest shall be payable in arrears on each Interest Payment Date
and on the Termination Date; provided that interest accruing pursuant to Section
3.5(c) shall be payable from time to time on demand.

 

32

--------------------------------------------------------------------------------


 

3.6           Computation of Interest and Fees. (a)  Interest based on Bank of
America’s “prime rate” shall be calculated on the basis of a year of 365 (or, if
applicable, 366) days and for the actual number of days elapsed. All other
interest and all fees shall be calculated on the basis of a year of 360 days and
for the actual number of days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the Appropriate Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurodollar Reserve Percentage shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
the Borrower and the Appropriate Lenders of the effective date and the amount of
each such change in the ABR or the Eurodollar Reserve Percentage.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to Section
3.5(a).

 

3.7           Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by the Required Lenders) of making or
maintaining their affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof,
to the Borrower and the Appropriate Lenders as soon as practicable thereafter.
If such notice is given, (x) any Eurodollar Loans requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any ABR Loans
that were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as ABR Loans and (z) any outstanding
Eurodollar Loans that were to be continued on the first day of such Interest
Period shall be converted to ABR Loans. Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans shall be made or continued
as such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.

 

3.8           Pro Rata Treatment and Payments. (a)  Except as provided in
Section 2.3(e), each borrowing by the Borrower from the Revolving Credit Lenders
hereunder (other than borrowings of Swingline Loans), each payment by the
Borrower on account of any commitment fee hereunder and any reduction of the
Revolving Credit Commitments of the

 

33

--------------------------------------------------------------------------------


 

Revolving Credit Lenders shall be made pro rata according to the respective
Commitment Percentages of the Revolving Credit Lenders. Subject to Sections
2.3(e) and 3.8(c), each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Credit Lenders; provided that payments in
respect of Swingline Loans that have not been refunded with Revolving Loans
pursuant to Section 2.8(b) shall be for the account of the Swingline Lender only
(subject to the Swingline Lender’s obligation to share with any participants in
the Swingline Loans). Subject to Sections 2.3(e) and 3.8(c), each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Loan
Lenders. All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set off or counterclaim and shall be made prior to 12:00 noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Appropriate Lenders at the Administrative Agent’s Office, in
Dollars and in immediately available funds (and funds received after that time
shall be deemed to have been received on the next succeeding Business Day). The
Administrative Agent shall distribute such payments to the Appropriate Lenders
promptly upon receipt (and if such payment is received prior to 12:00 noon, on
the same day) in like funds as received. If any payment hereunder becomes due
and payable on a day other than a Business Day, the due date for such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its portion of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, for
the period from such Borrowing Date until such Lender makes such amount
available to the Administrative Agent in immediately available funds, at a rate
equal to the greater of (i) the daily average Federal Funds Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A certificate of the Administrative Agent submitted
to any Lender with respect to any amount owing under this subsection shall be
conclusive in the absence of manifest error. If such Lender’s portion of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans hereunder, on demand, from the Borrower.

 

(c)           In the event that a Lender fails to make available after a period
of three Business Days to the Administrative Agent its portion of a borrowing
(any such Lender, a

 

34

--------------------------------------------------------------------------------


 

“Defaulting Lender”), the Borrower may replace such Lender as provided in
Section 3.14. Notwithstanding any such replacement, no Defaulting Lender shall
be released from any of its rights or obligations under any Loan Document
(including Section 9.7) for actions taken or failed to be taken by it prior to
the date of such substitution.

 

3.9           Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be cancelled and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.12.

 

3.10         Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 3.11 and changes in the rate of tax on the
overall net income, or franchise taxes imposed in lieu of income taxes, of such
Lender);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
Eurodollar Loans or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly (and in any event
within 10 days after receipt of a certificate in accordance with Section
3.10(c)) pay such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or reduced amount receivable.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with

 

35

--------------------------------------------------------------------------------


 

any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender in good faith to be material, then the Borrower shall
promptly (and in any event within 10 days after receipt of a certificate in
accordance with this Section 3.10(b), pay to such Lender such additional amount
or amounts as will fairly compensate such Lender for such reduction in the
return on capital.

 

(c)           If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 3.10, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled; provided that no additional amount shall be payable under this
Section 3.10 for a period longer than nine months prior to such notice to the
Borrower. A certificate as to any additional amounts payable pursuant to this
Section 3.10 submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
agreements in this Section shall survive for a period of one year after the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. In determining whether to make a claim, and calculating the
amount of compensation, under this Section 3.10, each Lender shall apply
standards that are not inconsistent with those generally applied by such Lender
in similar circumstances.

 

3.11         Taxes. (a)  All payments made by the Borrower under this Agreement
and any Notes shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having signed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any Note). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder or under any Note,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement. In addition, if any Non-Excluded Taxes are directly imposed on or
asserted against the Administrative Agent or any Lender with respect to any
payment received by the Administrative Agent or such Lender hereunder, the
Administrative Agent or such Lender may pay such Non-Excluded Taxes and the
Borrower will promptly pay such additional amount (including any penalty,
interest or expense) as is necessary in order that the net amount received by
the Administrative Agent or such Lender after the payment of such Non-Excluded
Taxes (including any taxes on such additional amounts)

 

36

--------------------------------------------------------------------------------


 

shall equal the amount such Person would have received had such Non-Excluded
Taxes not been imposed or asserted. Notwithstanding the foregoing two sentences,
the Borrower shall not be required to increase any amount payable, or pay any
additional amount, under this Section 3.11(a) to any Lender that is not
organized under the laws of the United States of America or a state thereof if
such Lender fails to comply with the requirements of Section 3.11(b). Whenever
any Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this subsection shall
survive for a period of one year the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(b)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof shall:

 

(i)            deliver to the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8ECI or Form
W-8BEN, or successor applicable form, as the case may be;

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower; and

 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender so advises the Borrower and the Administrative
Agent. Such Lender shall certify that it is entitled to an exemption from United
States backup withholding tax. Each Person that shall become a Lender or a
Participant pursuant to Section 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this subsection; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased.

 

(c)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal

 

37

--------------------------------------------------------------------------------


 

to such refund (but not more than the indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the
Non-Excluded Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to the relevant portion of such refund), provided that
the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or such Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

3.12         Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
prepaid, borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to prepay, borrow, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

3.13         Change of Lending Office. Each Lender agrees that if it makes any
demand for payment under Section 3.10 or 3.11(a), or if any adoption or change
of the type described in Section 3.9 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be unreasonably
disadvantageous to it, as determined in its reasonable sole discretion) to
designate a different lending office if the making of such a designation would
reduce or obviate the need for the Borrower to make payments under Section 3.10
or 3.11(a), or would eliminate or reduce the effect of any adoption or change
described in Section 3.9.

 

3.14         Replacement of Lenders. (a)  If any Lender (i) makes any demand for
payment under Section 3.10 or 3.11(a), (ii) becomes subject to an event
described in Section 3.9, (iii) does not consent to a proposed amendment or
supplement to, or waiver of or other modification of, this Agreement that (A)
requires the approval of all Lenders (or all affected

 

38

--------------------------------------------------------------------------------


 

Lenders) and (B) has been approved by the Required Lenders, or (iv) is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6(c)), all of
its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(1)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in
Section 10.6(e);

 

(2)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.12, calculated as if such Lender’s
Eurodollar Loans were paid in full on the date of such assignment) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(3)  in the case of any such assignment resulting from a demand for payment
under Section 3.10 or 3.11(a), such assignment will result in a reduction in
such compensation or payments thereafter;

 

(4)  the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless all other Lenders that did not consent to the relevant
amendment, supplement, waiver or modification are concurrently required to
assign all of their interests, rights and obligations hereunder; and

 

(5)  such assignment does not conflict with applicable laws.

 

(b)           A Lender shall not be required to make any assignment and
delegation pursuant to this Section 3.14 if, prior thereto (as a result of a
waiver by such Lender or otherwise), the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1           Financial Condition. The Borrower has heretofore furnished to each
Lender copies of (i) the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at December 31, 2006 and the related audited
consolidated statements of income and of cash flows for the fiscal year ended on
such date, audited by PricewaterhouseCoopers LLP and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at September 30, 2007 and the related unaudited consolidated statements of
income and of cash flows for the six-month period ended on such date (the
“Financial

 

39

--------------------------------------------------------------------------------


 

Statements”). The Financial Statements present fairly, in all material respects,
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at December 31, 2006 and September 30, 2007 and present fairly,
in all material respects, the consolidated results of their operations and their
consolidated cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments and the absence of
footnote disclosure). The Financial Statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the period involved. Except as set forth on Schedule
4.1, neither the Borrower nor any consolidated Subsidiary had, at December 31,
2006 or at the date hereof, any material Guarantee Obligation, material
contingent liability or material liability for taxes, or any material long-term
lease or unusual material forward or long-term commitment, including any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto. Except as set
forth on Schedule 4.1, during the period from December 31, 2006 through the date
hereof there has been no sale, transfer or other disposition by the Borrower or
any of its consolidated Subsidiaries of any material part of its business or
property and no purchase or other acquisition of any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as of December 31, 2006.

 

4.2           No Change. Since December 31, 2006, except as set forth in the
Financial Statements and except as set forth on Schedule 4.2, there has been no
development or event which has had or could have a Material Adverse Effect.

 

4.3           Corporate Existence; Compliance with Law. Each of the Borrower,
each Restricted Subsidiary and each other Subsidiary Guarantor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its material properties, to lease the material
properties it operates as lessee and to conduct the businesses in which it is
currently engaged, (c) is duly qualified as a foreign corporation, partnership
or limited liability company, as applicable, and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect and
(d) is in compliance with its certificate of incorporation and by-laws or other
similar organizational or governing documents and with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, have a Material Adverse Effect.

 

4.4           Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party. The Borrower has the corporate
power and authority, and the legal right to borrow hereunder and has taken all
necessary corporate action to authorize such borrowings on the terms and
conditions of this Agreement and any Notes. No consent or authorization of,
filing with, notice to or other act by or in respect of any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of any Loan Documents against any Loan Party that is a party
thereto; provided that the Administrative Agent’s rights under the Pledge
Agreements are subject to the terms and

 

40

--------------------------------------------------------------------------------


 

provisions thereof. This Agreement has been, and each other Loan Document will
be when delivered, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when delivered
will constitute, a legal, valid and binding obligation of each Loan Party which
is a party thereto, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).

 

4.5           No Legal Bar. The execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is party, the borrowings
hereunder and the use of the proceeds thereof will not violate any certificate
of incorporation and by-laws or other similar organizational or governing
documents, Requirement of Law or Contractual Obligation applicable to any Loan
Party or any of its Subsidiaries, except for such violations of Requirements of
Law or Contractual Obligations which could not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and will not result
in, or require, the creation or imposition of any Lien on any of the properties
or revenues of the Borrower or any Restricted Subsidiary pursuant to any such
organizational or governing document, Requirement of Law or Contractual
Obligation, except pursuant to this Agreement and the other Loan Documents.

 

4.6           No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or against any of its or their respective properties or revenues
which could reasonably be expected to have a Material Adverse Effect.

 

4.7           No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any of its Contractual Obligations in any respect which
could reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

4.8           Ownership of Property; Liens. Each of the Borrower and each
Restricted Subsidiary has good record and marketable title in fee simple to, or
a valid leasehold interest in, all its material real property, and good title
to, or a valid leasehold interest in, all its other material property, and none
of such property is subject to any Lien except as permitted by Section 7.3.

 

4.9           Taxes. Each of the Borrower and each Subsidiary has filed or
caused to be filed all material tax returns which, to the knowledge of the
Borrower, are required to be filed or has timely filed a request for an
extension of such filing and has paid all taxes shown to be due and payable on
said returns or extension requests or on any assessments made against it or any
of its property and, except as set forth on Schedule 4.9, all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (except, in each case, to the extent the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on

 

41

--------------------------------------------------------------------------------


 

the books of the Borrower and as to any of which the failure to pay would not
have a Material Adverse Effect).

 

4.10         Federal Regulations. (a)  None of the Pledged Collateral consists
of “margin stock” (within the meaning of Regulation U). “Margin stock” (within
the meaning of Regulation U) constitutes less than 25% of the value of those
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale or pledge or any similar restriction hereunder. If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U.

 

(b)           The Borrower is not subject to regulation under any Federal or
State statute or regulation (other than Regulation X of the FRB) which limits
its ability to incur Indebtedness.

 

4.11         ERISA. No Reportable Event has occurred during the five-year period
prior to the date on which this representation is made or deemed made with
respect to any Plan, and each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code. The present value of all
accrued benefits under any Single Employer Plan maintained by the Borrower or
any Commonly Controlled Entity (based on those assumptions used to fund the
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits. There are no Multiemployer Plans.
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan.

 

4.12         Investment Company Act; Investment Advisers Act. (a)  None of the
Borrower, any Restricted Subsidiary or any other Subsidiary Guarantor is, or
after giving effect to any Acquisition will be, an “investment company” within
the meaning of the Investment Company Act.

 

(b)           Each Subsidiary and each other Investment Firm is, to the extent
required thereby, duly registered as an investment adviser under the Investment
Advisers Act, except to the extent the failure to be so registered could not
reasonably be expected to have a Material Adverse Effect. On the date hereof,
the Borrower is not an “investment adviser” within the meaning of the Investment
Advisers Act. Each Fund which is sponsored by any Subsidiary or other Investment
Firm and which is required to be registered as an “investment company” under the
Investment Company Act is duly registered as such thereunder, except to the
extent the failure to be so registered could not reasonably be expected to have
a Material Adverse Effect.

 

(c)           The Borrower is not required to be registered as a broker-dealer
under the Securities Acts (and each Subsidiary and other Investment Firm
required to be so registered is so duly registered), except to the extent the
failure to be so registered could not reasonably be expected to have a Material
Adverse Effect.

 

42

--------------------------------------------------------------------------------


 

(d)           Each of the Borrower, each Restricted Subsidiary and each other
Investment Firm is duly registered, licensed or qualified as an investment
adviser or broker-dealer in each State of the United States where the conduct of
its business requires such registration, licensing or qualification and is in
compliance in all material respects with all Federal and State laws requiring
such registration, licensing or qualification, except to the extent the failure
to be so registered, licensed or qualified or to be in such compliance will not
have, in the case of Federal laws, or could not reasonably be expected to have,
in the case of State laws, a Material Adverse Effect.

 

4.13         Subsidiaries and Other Ownership Interests. The Subsidiaries listed
on Schedule 4.13 constitute the only Subsidiaries of the Borrower as at the date
hereof. The Borrower has as at the date hereof, directly or indirectly, an
equity or other ownership interest in each Investment Firm and each other Person
listed on Schedule 4.13; and other than as set forth on such schedule, the
Borrower has no such interest, directly or indirectly, in any other Person.

 

4.14         Use of Proceeds. The proceeds of the (a) Term Loans on the Closing
Date shall be used by the Borrower to repay a portion of the outstanding
revolving loans under the Existing Credit Agreement and to pay fees and expenses
incurred in connection with the execution and delivery of the Loan Documents and
thereafter to make Acquisitions and other investments (including acquisitions of
additional Capital Stock in Subsidiaries and Affiliates of the Borrower) and (b)
Revolving Loans shall be used by the Borrower (i) for working capital, capital
expenditures and other general corporate purposes (including to make payments on
the Zero-Coupon Bonds and any securities exchanged therefor and to make interest
payments in respect of the Feline Prides II Senior Notes), (ii) to make
Acquisitions and other investments (including acquisitions of additional Capital
Stock in Subsidiaries and Affiliates of the Borrower), (iii) to purchase, repay
or redeem any debt or equity of the Borrower or any Subsidiary so long as such
purchase, repayment or redemption is not prohibited by any other provision of
this Agreement and (iv) to pay fees and expenses to be incurred in connection
with the foregoing.

 

4.15         Accuracy and Completeness of Information. To the best of the
Borrower’s knowledge, the documents furnished and the statements made in writing
to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement or any of the other Loan
Documents, taken as a whole, do not contain any untrue statement of fact
material to the credit worthiness of the Borrower or omit to state any such
material fact necessary in order to make the statements contained therein not
misleading under the circumstances in which such statements were made, in either
case which has not been corrected, supplemented or remedied by subsequent
documents furnished or statements made in writing to the Lenders prior to the
date hereof.

 

4.16         Pledge Agreements. The provisions of each Pledge Agreement are
effective to create in favor of the Administrative Agent a legal, valid and
enforceable security interest in all right, title and interest of the Restricted
Loan Party that is party thereto in the collateral covered thereby and all
necessary actions have been taken to create a first priority perfected Lien in
such collateral.

 

43

--------------------------------------------------------------------------------


 

SECTION 5.  CONDITIONS PRECEDENT

 

5.1           Conditions to Effectiveness. This Agreement shall become
effective, and all revolving loans outstanding under the Existing Credit
Agreement shall be deemed to be Revolving Loans hereunder and subject to the
terms and conditions hereof, on the date on which all of the following
conditions precedent have been satisfied:

 

(a)           Loan Documents. The Administrative Agent shall have received (i)
this Agreement, signed by a duly authorized officer of the Borrower, (ii) the
Borrower Pledge Agreement, signed by a duly authorized officer of the Borrower,
and (iii) the Subsidiary Pledge Agreement, signed by a duly authorized officer
of each Subsidiary party thereto.

 

(b)           Projections. The Administrative Agent shall have received a budget
of the Borrower and its Subsidiaries on a consolidated basis, including
forecasts prepared by the management of the Borrower, in form satisfactory to
the Administrative Agent of consolidated balance sheets and statements of income
or operations and cash flows of the Borrower and its Subsidiaries for the
immediately following four (4) fiscal years.

 

(c)           Notes. The Administrative Agent shall have received, for the
account of each Lender that has requested the same, a Note made by the Borrower
conforming to the requirements of this Agreement, signed by a duly authorized
officer of the Borrower.

 

(d)           Borrower Certificate. The Administrative Agent shall have received
a certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit C, with appropriate insertions and attachments, signed by a
Responsible Officer.

 

(e)           Corporate Proceedings of the Loan Parties. The Administrative
Agent shall have received a copy of resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
(or similar governing body) of the Borrower and each Subsidiary Guarantor
authorizing (i) the execution, delivery and performance of the Loan Documents to
which it is a party, (ii) in the case of the Borrower, the borrowings
contemplated hereunder and (iii) the granting (to the extent applicable) of the
Liens created pursuant to the Pledge Agreements, in each case certified by the
Secretary or an Assistant Secretary of such Loan Party as of the Closing Date,
which certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.

 

(f)            Incumbency Certificate. The Administrative Agent shall have
received a certificate of the Borrower and each Subsidiary Guarantor, dated the
Closing Date, as to the incumbency and signatures of the officers of such Loan
Party signing any Loan Document, reasonably satisfactory in form and substance
to the Administrative Agent, signed by the President or any Vice President and
the Secretary or any Assistant Secretary of such Loan Party.

 

(g)           Corporate Documents. The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws (or
similar organizational documents) of the Borrower and each Subsidiary Guarantor,
certified as of

 

44

--------------------------------------------------------------------------------


 

the Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of such Loan Party.

 

(h)           Fees. All fees payable by the Borrower to the Administrative
Agent, the Arranger and any Lender on or prior to the Closing Date pursuant to
this Agreement or pursuant to the Fee Letter shall have been paid in full, in
each case in the amounts and on the dates set forth herein or therein.

 

(i)            Attorney Costs. The Administrative Agent shall have received
evidence of payment by the Borrower of all Attorney Costs of the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute the Administrative
Agent’s reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(j)            Legal Opinion. The Administrative Agent shall have received the
legal opinion of Ropes & Gray LLP, counsel to the Borrower and the other Loan
Parties, substantially in the form of Exhibit D. Such legal opinion shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require.

 

(k)           Pledged Stock and other Equity Interests; Transfer Powers. The
Administrative Agent shall have received all certificates representing the
shares of Capital Stock pledged pursuant to the Pledge Agreements, together with
an undated transfer power, in form and substance reasonably satisfactory to the
Administrative Agent, for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.

 

(l)            Actions to Perfect Liens. The Administrative Agent shall have
received evidence in form and substance reasonably satisfactory to it that all
filings, recordings, registrations and other actions, including the filing of
duly executed financing statements on form UCC-1, necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the Liens
created by the Pledge Agreements have been completed.

 

(m)          Lien Searches. The Administrative Agent shall have received the
results of a recent search, by a Person satisfactory to the Administrative
Agent, of the Uniform Commercial Code, judgment and tax lien filings which may
have been filed with respect to personal property of the Borrower and the other
Restricted Loan Parties, and the results of such search shall be reasonably
satisfactory to the Administrative Agent.

 

(n)           Existing Credit Agreement. The Administrative Agent shall have
received evidence reasonably satisfactory to it that all accrued but unpaid
interest and fees payable under the Existing Credit Agreement have been, or
concurrently with the effectiveness hereof will be, paid in full.

 

(o)           No Default, etc. The conditions precedent to the making of a Loan
set forth in Section 5.2(a) and (b) shall be satisfied

 

45

--------------------------------------------------------------------------------


 

5.2           Conditions to Each Loan. The agreement of each Lender to make any
Loan (excluding any repricing or conversion of any then outstanding Loan) is
subject to the satisfaction of the following conditions precedent:

 

(a)           Representations and Warranties. Each representation and warranty
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date; provided that (i) representations and warranties made with reference
to a specific date shall remain true and correct as of such date only and (ii)
representations and warranties shall not be required to remain true to the
extent changes have resulted from actions permitted hereunder.

 

(b)           No Default. No Default shall have occurred and be continuing on
such date or after giving effect to the Loans requested to be made on such date.

 

(c)           Notice of Borrowing. The Administrative Agent shall have received
(i) on the Closing Date, a notice of borrowing in the form of Exhibit I with
respect to the borrowing of the Initial Term Loans hereunder and (ii) thereafter
a notice of borrowing pursuant to Section 2.2 (or in the case of Swingline
Loans, pursuant to Section 2.8).

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 have been satisfied.

 

SECTION 6.  AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Restricted Subsidiaries (and, in the case of Sections 6.3 and 6.4(c) and any
other Section that applies to Subsidiaries generally, each of its Unrestricted
Subsidiaries) to:

 

6.1           Financial Statements. Furnish to the Administrative Agent (which
shall promptly furnish to the Lenders):

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year, copies of the consolidated and consolidating balance
sheets of the Borrower and its Restricted Subsidiaries as at the end of such
year and the related consolidated and consolidating statements of income and
consolidated statements of retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous year
and, in the case of the consolidated statements only, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

 

(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year,
copies of the unaudited consolidated and consolidating balance sheets of the
Borrower and its Restricted

 

46

--------------------------------------------------------------------------------


 

Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and retained earnings and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year end
adjustments and the absence of footnotes).

 

6.2           Certificates; Other Information. Furnish to the Administrative
Agent (which shall promptly furnish to the Lenders):

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default, except
as specified in such certificate;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), (i) a duly completed Compliance
Certificate signed by a Responsible Officer (A) stating that, to the best of
such Responsible Officer’s knowledge, no Default exists, except as specified in
such certificate; (B) containing a computation of each of the financial ratios
and restrictions set forth in Section 7.1; and (C) describing in reasonable
detail any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary and (ii) a listing for
each Investment Firm of its aggregate assets under management as of the end of
the period covered by such financial statements;

 

(c)           within five days after the same are filed, copies of all financial
statements and reports which the Borrower may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;

 

(d)           within five Business Days after the consummation of any
Acquisition of a new Investment Firm for which more than $150,000,000 in
aggregate consideration was paid (including any non-cash consideration), (A)
copies of the most recent audited (and, if later, or, if audited statements are
not available, unaudited) financial statements of the Investment Firm which is
the subject of such Acquisition, (B) copies of the purchase agreement or other
acquisition document (including any Revenue Sharing Agreement) executed or to be
executed by the Borrower or any Restricted Subsidiary in connection with such
Acquisition, (C) an unaudited pro forma consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as at a recent date but prepared as
though the closing of such Acquisition had occurred on or prior to such date and
related pro forma calculations, indicating compliance on a pro forma basis as at
such date and for the periods then ended with the financial covenants set forth
in Section 7.1 and (D) a copy of

 

47

--------------------------------------------------------------------------------


 

the most recent Form ADV, if any, filed under the Investment Advisers Act in
respect to any Investment Firm which is the subject of such Acquisition;

 

(e)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), with respect to the consummation of any
Acquisition during the most recently ended fiscal quarter of a new Investment
Firm for which more than $50,000,000 but less than $150,000,000 in aggregate
consideration was paid (including any non-cash consideration), (A) copies of the
most recent audited (and, if later, or, if audited statements are not available,
unaudited) financial statements of the Investment Firm which is the subject of
such Acquisition, (B) copies of the purchase agreement or other acquisition
document (including any Revenue Sharing Agreement) executed or to be executed by
the Borrower or any Restricted Subsidiary in connection with such Acquisition,
(C) an unaudited pro forma consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at a recent date but prepared as though the closing
of such Acquisition had occurred on or prior to such date and related pro forma
calculations, indicating compliance on a pro forma basis as at such date and for
the periods then ended with the financial covenants set forth in Section 7.1 and
(D) a copy of the most recent Form ADV, if any, filed under the Investment
Advisers Act in respect to any Investment Firm which is the subject of such
Acquisition;

 

(f)            concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), notice of the consummation of any
Acquisition for which less than $50,000,000 in aggregate consideration was paid
(including any non-cash consideration);

 

(g)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), notice of the consummation of any
Acquisition of additional Capital Stock of an existing Investment Firm during
the most recently ended fiscal quarter;

 

(h)           on (i) any date on which Feline Prides II Senior Notes are
exchanged for, or refinanced or replaced by, Indebtedness that meets the
requirements of Section 7.2(g) and (ii) the date on which the Leverage Ratio is
measured pursuant to Section 7.1(b)(ii), a Compliance Certificate (which shall
include a computation of the Leverage Ratio as of such date (after giving effect
to any such exchange, refinancing or replacement of Feline Prides II Senior
Notes on such date); and

 

(i)            promptly, such additional financial and other information and
documents (including a copy of any debt instrument, security agreement or other
material contract to which the Borrower or any Subsidiary may be party) as any
Lender may, through the Administrative Agent, from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto, on the Borrower’s website on the
Internet at the website address listed on Schedule 10.2; or (ii) on which such

 

48

--------------------------------------------------------------------------------


 

documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or a website
sponsored by the Administrative Agent); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and immediately following such notification the Borrower shall
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.2(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such securities. The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered with the Securities and Exchange
Commission or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute information subject to the confidentiality provisions in Section
10.15, they shall be treated as set forth in Section 10.15); (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”  Notwithstanding the foregoing, the Borrower
shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.3           Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including taxes and other governmental levies),
except (i) where the amount or validity thereof is currently being contested in
good faith by appropriate actions and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or

 

49

--------------------------------------------------------------------------------


 

the applicable Subsidiary, as the case may be, and (ii) where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

6.4           Conduct of Business and Maintenance of Existence. (a)  Continue to
engage in business of the same general type as now conducted and purported to be
conducted by it and activities reasonably related or complementary thereto; (b)
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, registrations, licenses,
privileges and franchises necessary or desirable in the normal conduct of its
business (including all such registrations under the Investment Advisers Act and
all material investment advisory agreements, distribution agreements and
shareholding and other administrative servicing contracts), except, in the case
of this clause (b), (i) as otherwise permitted by Section 7.4 and (ii) for
failures that individually and in the aggregate could not reasonably be expected
to have a Material Adverse Effect; and (c) comply, and to the extent reasonably
within its control, cause each Investment Firm and Fund (which is sponsored by
an Investment Firm) to comply, with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5           Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance on its property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and furnish
to the Administrative Agent, upon request, full information as to the insurance
carried.

 

6.6           Inspection of Property; Books and Records; Discussions. Keep
proper books of records and account in which full, true and correct entries, in
all material respects in conformity with all Requirements of Law and sufficient
to permit the preparation of financial statements in accordance with GAAP, shall
be made of all dealings and transactions in relation to its business and
activities, except, in the case of Requirements of Law, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and upon at least three days prior notice or such lesser period of time
as may be acceptable to the Borrower or the relevant Restricted Subsidiary, as
the case may be, and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with officers and employees of the Borrower and its Restricted Subsidiaries and
with its independent certified public accountants (provided that with respect to
Restricted Subsidiaries, other than during the existence of a Default, the
Borrower shall have complied with this obligation if it shall have used its
commercially reasonable efforts to cause its Restricted Subsidiaries to allow
the Administrative Agent and/or the applicable Lender pursuant to the foregoing
terms and conditions to visit and inspect the properties of such Restricted
Subsidiaries and examine and make abstracts from any of the books and records of
such Restricted Subsidiaries and to discuss the business, operations, properties
and financial and other

 

50

--------------------------------------------------------------------------------


 

condition of such Restricted Subsidiaries with officers and employees of such
Restricted Subsidiaries and with their independent certified public
accountants).

 

6.7           Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent and each Lender of:

 

(a)           the occurrence of any Default;

 

(b)           any (i) default or event of default under any Contractual
Obligation of the Borrower or any Subsidiary or (ii) litigation, proceeding or,
if known to the Borrower, investigation which may exist at any time between the
Borrower or any Subsidiary and any Governmental Authority, which in either case,
if not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

 

(c)           any litigation or proceeding affecting the Borrower or any
Subsidiary or any “affiliated person” of the Borrower or any Subsidiary within
the meaning of the Investment Company Act in which (i) the amount involved is
$7,500,000 or more and not covered by insurance or (ii) injunctive or similar
relief is sought and which, in the case of this clause (ii), could reasonably be
expected to have a Material Adverse Effect;

 

(d)           the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Plan, or any withdrawal from, or the termination, Reorganization or Insolvency
of any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or the Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan;

 

(e)           any suspension or termination of the registration of any
Subsidiary or other Investment Firm as an investment adviser under the
Investment Advisers Act, or of any registration as a broker-dealer under the
Securities Acts or under any applicable state statute which is material to the
business thereof;

 

(f)            any event which could reasonably be expected to have a Material
Adverse Effect;

 

(g)           any public announcement by S&P, Fitch or Moody’s of any change in
the Debt Rating;

 

(h)           the creation or acquisition of any new Subsidiary; and

 

(i)            the remarketing and/or replacement of the Feline Prides II Senior
Notes.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

51

--------------------------------------------------------------------------------


 

6.8           Pledges.

 

(a)           At all times, the Administrative Agent shall have a Lien on, and a
pledge of (subject to Sections 6.8(b) and (c)), on behalf of itself and the
other Lenders, (i) all of the equity interests owned by (A) the Borrower and its
Restricted Subsidiaries in each other Subsidiary and in each Investment Firm and
(B) each wholly-owned Restricted Subsidiary in each other Subsidiary and in each
Investment Firm (collectively, a “Specified Equity Interest”) (in each case,
subject to Sections 6.8(b) and (c)), such that the Borrower and/or the
Restricted Subsidiaries and/or entities with respect to which the Borrower or a
Restricted Subsidiary has pledged all of the equity interests owned by the
Borrower or such Restricted Subsidiary constitute not less than 90% of pro forma
Adjusted Consolidated EBITDA, and (ii) all of the equity interests owned by the
Borrower and its Restricted Subsidiaries (subject to Sections 6.8(b) and (c)) in
each entity acquired or created after the Closing Date if more than 5% of pro
forma Adjusted Consolidated EBITDA is attributable to such entity.

 

(b)           Notwithstanding the terms contained in Section 6.8(a), (i) neither
the Borrower nor any Restricted Subsidiary shall be required to pledge to the
Administrative Agent more than 65% of the equity interests of any Foreign
Subsidiary; (ii) no Foreign Subsidiary shall be required to pledge any equity
interest in any of its Subsidiaries; and (iii) the Borrower shall not be
required to pledge any of the equity interests in the Capital Trusts.

 

(c)           To comply with paragraph (a) above, as applicable, the Borrower or
such Restricted Subsidiary shall (i) in the case of any entity that is newly
acquired or created after the Closing Date, promptly after the creation or
acquisition thereof, and (ii) in the case of the acquisition of any incremental
equity interests of an entity that is at the time of the acquisition of such
interests already the subject of a pledge, not later than the delivery of a
Compliance Certificate pursuant to Section 6.2(b) following such acquisition,
execute and deliver or cause to be executed and delivered to the Administrative
Agent, with a copy to the Administrative Agent’s counsel, a Pledge Agreement
Supplement (which shall be in form and substance reasonably satisfactory to the
Administrative Agent) with respect to the pledge of such Specified Equity
Interest, together with evidence in form and substance reasonably satisfactory
to the Administrative Agent that all deliveries, filings, recordings,
registrations and other actions (including the delivery of any certificates
representing such equity interest, together, in the case of stock certificates,
with an undated transfer power, in form and substance reasonably satisfactory to
the Administrative Agent, for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and the filing of duly executed
financing statements on form UCC-1) that are necessary or, in the reasonable
opinion of the Administrative Agent, desirable to perfect and protect the Liens
created by such Pledge Agreement Supplement have been completed; provided,
however that, the Borrower and the Restricted Subsidiaries shall not be required
to deliver such Pledge Agreement Supplement and such other required documents
with respect to any incremental equity interests newly acquired by such Person
in Restricted Subsidiaries and Investment Firms if such incremental equity
interests are disposed of in a Shareholder Asset Sale within the four (4)
consecutive fiscal quarters after the date such incremental

 

52

--------------------------------------------------------------------------------


 

equity interests are reported in the Compliance Certificate most recently
delivered to the Administrative Agent pursuant to Section 6.2(b).

 

6.9           Subsidiaries and Guarantees.

 

(a)           As of the Closing Date, each (i) Subsidiary, (ii) Restricted
Subsidiary, (iii) Unrestricted Subsidiary, and (iv) Subsidiary Guarantor is
listed and designated as such on Schedule 6.9.

 

(b)           After the Closing Date, in the event that any Person becomes a
wholly-owned Domestic Subsidiary of the Borrower (excluding the Capital Trusts
and any Unrestricted Subsidiary that is not directly owned by the Borrower), the
Borrower shall promptly (and in any event within 10 days) cause such Person to
(i) become a guarantor by executing and delivering to the Administrative Agent,
with a copy to the Administrative Agent’s counsel, a counterpart of the
Subsidiary Pledge Agreement (in the case of any such Person that, pursuant to
Section 6.8, is also required to pledge any equity interest owned by such
Person) or the Subsidiary Guaranty (in the case of any Person that is not
required to pledge any equity interest pursuant to Section 6.8) or, in each
case, such other document as the Administrative Agent shall deem appropriate for
such purpose; and (ii) deliver to the Administrative Agent documents of the
types referred to in Sections 5.1(e), (f) and (g) and, if requested by the
Administrative Agent, a favorable opinion of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

6.10         Post-Closing Covenant. Within sixty (60) days of the Closing Date
(or such later date as may be agreed to by the Administrative Agent in its sole
discretion), each of the Loan Parties listed on Schedule 6.10 shall deliver to
the Administrative Agent true and complete copies of the certificate of
incorporation and by-laws (or similar organizational documents) of such Loan
Party, certified as of a recent date as complete and correct copies thereof by
the Secretary or an Assistant Secretary of such Loan Party.

 

SECTION 7.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly:

 

7.1           Financial Condition Covenants.

 

(a)           Interest Coverage Ratio. Permit the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense for any Computation Period to be
less than 3.00 to 1.00.

 

(b)           Leverage Ratio. Permit the Leverage Ratio to exceed 3.50 to 1.00
as of (i) the last day of any Computation Period; or (ii) February 18, 2008 (or,
if arrangements

 

53

--------------------------------------------------------------------------------


 

have been made to exchange, refinance or replace any Feline Prides II Senior
Notes as of February 18, 2008 but settlement of funds therefor does not occur
until after such date, on the date of such settlement (but not later than
February 22, 2008)).

 

7.2           Limitation on Debt. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under this Agreement and the other Loan Documents;

 

(b)           Indebtedness of any Restricted Subsidiary owing to the Borrower or
any other Restricted Subsidiary;

 

(c)           Indebtedness of any Restricted Subsidiary incurred to finance its
working capital (or the working capital of any of its Subsidiaries that are
Restricted Subsidiaries), in an aggregate principal amount not exceeding as to
any Restricted Subsidiary $25,000,000 at any time outstanding;

 

(d)           Indebtedness of the Borrower and its Restricted Subsidiaries
incurred to finance its acquisition of fixed or capital assets (whether pursuant
to a deferred purchase arrangement with a vendor, a loan, a Financing Lease or
otherwise) in an aggregate principal amount not exceeding $25,000,000 at any
time outstanding;

 

(e)           Indebtedness of a Person which becomes a Restricted Subsidiary
after the date hereof; provided that (i) such Indebtedness existed at the time
such Person became a Restricted Subsidiary and was not created in anticipation
thereof and (ii) immediately after such Person becomes a Restricted Subsidiary,
no Default shall have occurred and be continuing;

 

(f)            Subordinated Indebtedness;

 

(g)           Indebtedness of the Borrower and its Restricted Subsidiaries
existing on the date hereof and described on Schedule 7.2(g), and any
Indebtedness exchanged for, or refinancing or replacing, any such scheduled
Indebtedness that (i) has economic terms, as of the date of issuance, consistent
with market terms for a similarly creditworthy issuer and (ii) has other terms,
as a whole, not more onerous to the Borrower or the relevant Restricted
Subsidiary than the applicable scheduled Indebtedness, provided that no
Indebtedness directly or indirectly exchanged for, or refinancing or replacing,
Feline Prides II Senior Notes (“FP Replacement Debt”) shall have any scheduled
amortization prior to February 17, 2010;

 

(h)           Indebtedness of the type described in clause (g) of the definition
of Indebtedness incurred by the Borrower or any Restricted Subsidiary in the
ordinary course of business with reputable financial institutions and not for
speculative purposes;

 

(i)            Indebtedness in the nature of deferred compensation to employees;

 

(j)            Indebtedness of any Restricted Subsidiary in an aggregate
principal amount not exceeding $50,000,000 at any time outstanding; provided
that the sum of all

 

54

--------------------------------------------------------------------------------


 

Indebtedness of all Restricted Subsidiaries under this Section 7.2(j) shall not
exceed $50,000,000 at any time outstanding;

 

(k)           unsecured Indebtedness of the Borrower owing to any Restricted
Subsidiary;

 

(l)            unsecured Indebtedness of any Restricted Subsidiary or the
Borrower owing to any Unrestricted Subsidiary in an aggregate amount not to
exceed $5,000,000;

 

(m)          Guarantee Obligations in respect of Indebtedness otherwise
permitted under this Section 7.2; and

 

(n)           (i) senior unsecured notes, bonds, debentures or similar
instruments of the Borrower, including Zero-Coupon Bonds and COBRAs (but, for
the avoidance of doubt, excluding any Indebtedness described in clause (g)
above) and (ii) subordinated unsecured Indebtedness; provided that the sum of
all Indebtedness under this Section 7.2(n) shall not exceed at any time
$750,000,000 in the aggregate; provided further that such instruments shall not
be guaranteed by any Person that is not a Loan Party.

 

Notwithstanding the foregoing, the Borrower shall not permit any Feline Prides
II Senior Notes, or any FP Replacement Debt that has any scheduled amortization
prior to May 10, 2012, to be outstanding at any time after November 17, 2009
unless, at such time, (i) the sum of all cash and Cash Equivalents of the
Restricted Loan Parties plus all unused availability hereunder exceeds the
aggregate principal amount of all such Feline Prides II Senior Notes and all
such FP Replacement Debt and (ii) the prepayment in full of all such Feline
Prides II Senior Notes and all such FR Replacement Debt would be permitted under
Section 7.8.

 

7.3           Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

 

(a)           Liens for taxes, assessments and other governmental charges not
yet due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or the applicable Restricted Subsidiary, as the case may be, in
conformity with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

 

(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

55

--------------------------------------------------------------------------------


 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or such Restricted
Subsidiary;

 

(f)            Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary permitted by (i) Section 7.2(d) incurred to finance the acquisition
of fixed or capital assets; provided that (w) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (x) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (y) the amount of Indebtedness secured
thereby is not increased and (z) the principal amount of Indebtedness secured by
such Lien shall at no time exceed the purchase price of such property and (ii)
Section 7.2(j) incurred to finance working capital;

 

(g)           Liens on the property or assets of a Person which becomes a
Restricted Subsidiary after the date hereof securing Indebtedness permitted by
Section 7.2(e); provided that (i) such Liens existed at the time such Person
became a Restricted Subsidiary and were not created in anticipation thereof,
(ii) any such Lien is not spread to cover any property or assets of such Person
after the time such Person becomes a Restricted Subsidiary, and (iii) the amount
of Indebtedness secured thereby is not increased;

 

(h)           Liens arising by reason of any judgment, decree or order of any
court or other Governmental Authority, (i) if appropriate legal proceedings
which have been initiated for the review of such judgment, decree or order are
being diligently prosecuted and shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired or
(ii) if such judgment, decree or order shall have been discharged within 45 days
of the entry thereof or execution thereof has been stayed pending appeal;

 

(i)            Liens created pursuant to the Pledge Agreements; and

 

(j)            Liens existing, or provided for under arrangements existing, as
of the date hereof as described on Schedule 7.3(j).

 

7.4           Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets (each a “disposition”), or make any material change in its present method
of conducting business, unless (a) with respect to a merger, consolidation or
amalgamation of a Restricted Subsidiary, if prior to such event the Borrower
owned in excess of a 50% ownership interest, then after such event the Borrower
shall (i) own in excess of a 50% ownership interest in, or (ii) be the managing
member or general partner (or a Person with similar rights and obligations) of
(whether directly or through a wholly-owned Restricted Subsidiary), or (iii)
have no ownership interest in, the surviving Person of such merger,
consolidation or amalgamation, (b) with respect to the liquidation, winding up
or dissolution of a

 

56

--------------------------------------------------------------------------------


 

direct or indirect Restricted Subsidiary, the assets of such Person shall have
been transferred to the Borrower or another Restricted Loan Party and the other
shareholders, partners or members of such Restricted Subsidiary, and (c) with
respect to any disposition described above, the Net Proceeds thereof shall have
been applied as set forth in Section 3.2 to the extent required.

 

7.5           Limitation on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose (including in connection with sale leaseback
transactions) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired, or, in the
case of any Restricted Subsidiary, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock to any Person other than the Borrower or a
wholly-owned Restricted Subsidiary, except:

 

(a)           the sale or other disposition of property in the ordinary course
of business;

 

(b)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;

 

(c)           any Shareholder Asset Sale; provided that the Borrower shall
comply with the terms of Section 3.2;

 

(d)           the sale or other disposition of (i) all or substantially all the
Capital Stock of a Subsidiary or an Investment Firm (including both Capital
Stock held by the Borrower and its Restricted Subsidiaries and by the other
holders of Capital Stock of such Subsidiary or Investment Firm) or (ii) all or
substantially all the assets of a Restricted Subsidiary or Investment Firm;
provided that the Borrower shall comply with the terms of Section 3.2; and

 

(e)           the sale of assets at fair value, as determined in good faith by
the Borrower’s Board of Directors, so long as no Default exists or would result
therefrom, the Borrower is in compliance with the financial ratios set forth in
Section 7.1 on a pro forma basis and the aggregate amount of all outstanding
non-cash consideration (excluding Cash Equivalents and readily marketable public
securities) received by the Borrower and its Restricted Subsidiaries pursuant to
all such sales does not at any time exceed $35,000,000.

 

7.6           Intentionally Omitted.

 

7.7           Limitation on Transactions with Affiliates. Except as described on
Schedule 7.7 and as otherwise expressly permitted under this Agreement, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate (other than the
Borrower or a Restricted Subsidiary) unless such transaction is (a) otherwise
expressly permitted under this Agreement or (b) upon fair and reasonable terms
no less favorable to the Borrower or such Restricted Subsidiary, as the case may
be, than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate; provided that the following transactions shall be
permitted under this Section 7.7: (i) providing office space and administrative
services to Investment Firms and Unrestricted Subsidiaries, (ii) providing other
business services to Investment Firms and Unrestricted Subsidiaries in the
ordinary course of business and (iii) transactions among the Borrower or any

 

57

--------------------------------------------------------------------------------


 

Restricted Subsidiary or any officer, director, individual stockholder, partner
or member (or an entity wholly owned by such an individual) and any Fund or
other Investment Company sponsored by the Borrower or any Restricted Subsidiary
or for which the Borrower or any Restricted Subsidiary provides advisory,
administrative, supervisory, management, consulting or similar services, that
are otherwise permissible under the Investment Company Act, the Investment
Advisers Act and the applicable management contracts.

 

7.8           Limitation on Certain Payments. Make (a) any payment of dividends,
stock repurchases or redemptions or other distributions to shareholders of the
Borrower, (b) any payment of principal of or interest on any subordinated debt
(other than Indebtedness permitted pursuant to Section 7.2(k)), or (c) any
prepayment, early redemption, repurchase prior to maturity or other acquisition
or defeasance of any other Indebtedness (other than a prepayment, redemption or
repurchase arising in connection with (i) the refinancing of such Indebtedness
permitted pursuant to Section 7.2(g) and (ii) a conversion of such Indebtedness
to equity securities) if, in any such case, the pro forma Leverage Ratio after
giving effect to the relevant payment or other transaction described above would
be greater than (i) if the Borrower’s Debt Rating is BBB- (or the equivalent) or
higher, 3.0 to 1.00; or (ii) otherwise 2.50 to 1.00.

 

7.9           Limitation on Changes in Fiscal Year. Permit any fiscal year to
end on a day other than December 31.

 

7.10         Limitations on Investments in Unrestricted Subsidiaries. Make any
loan, advance or other extension of credit to, or any other investment in, an
Unrestricted Subsidiary; provided that the Borrower may make loans, advances and
other extensions of credit to, and other investments in, Unrestricted
Subsidiaries so long as no Event of Default exists or would result therefrom.

 

7.11         Limitation on Investments by Unrestricted Subsidiaries. Permit any
Unrestricted Subsidiary to have any ownership interest in the Borrower or any
Restricted Subsidiary.

 

SECTION 8.  EVENTS OF DEFAULT

 

8.1           Events of Default. If any of the following events shall occur and
be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)           Any representation or warranty made or deemed made by the Borrower
or any other Loan Party herein or in any other Loan Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

 

58

--------------------------------------------------------------------------------


 

(c)           The Borrower or any other Loan Party shall default in the
observance or performance of any agreement contained in (i) Section 6.4, 6.7(a),
6.8 or 6.9 or Section 7 and, if such default is by a Loan Party other than the
Borrower, such default shall continue unremedied for a period of 10 days after
an officer of the Borrower obtains knowledge thereof; or (ii) Section 5 of
either Pledge Agreement; or

 

(d)           The Borrower or any other Loan Party shall default in the
observance or performance of any other agreement contained herein or in any
other Loan Document (other than as provided in subsections (a) and (c) of this
Section), and such default shall continue unremedied for a period of 30 days
after an officer of the Borrower obtains knowledge thereof; or

 

(e)           Any default shall occur under the terms applicable to any
Indebtedness or Guarantee Obligation (excluding, in each case, the Loans) of the
Borrower or any Subsidiary (excluding Indebtedness of any Unrestricted
Subsidiary for which neither the Borrower nor any Restricted Subsidiary has any
liability) in an aggregate principal amount (for all Indebtedness and Guarantee
Obligations so affected) exceeding $15,000,000 and such default (i) results from
the failure to pay any principal of or interest on such Indebtedness or
Guarantee Obligation when due (subject to any applicable grace period, but not
exceeding 30 days) or (ii) causes, or permits the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee Obligation
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; or

 

(f)            (i)  The Borrower or any Restricted Subsidiary shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Restricted Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Restricted Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Restricted Subsidiary, any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any Restricted
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii) or (iii) above; or (v) the Borrower or any Restricted Subsidiary shall

 

59

--------------------------------------------------------------------------------


 

generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

(g)           (i)  Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan
maintained by the Borrower or any Commonly Controlled Entity, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist,
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

 

(h)           One or more judgments or decrees shall be entered against the
Borrower or any Restricted Subsidiary involving in the aggregate a liability
(not paid or fully covered by insurance or indemnification) of $15,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

(i)            (i)  Any Loan Document shall cease, for any reason, to be in full
force and effect, or any Loan Party that is a party thereto shall so assert,
(ii) any Loan Party shall contest in any manner the validity or enforceability
of any Loan Document or (iii) the Lien created by any of the Pledge Agreements
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

 

(j)            A Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8(f) with respect to the Borrower, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable.

 

60

--------------------------------------------------------------------------------


 

Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

 

8.2           Application of Funds. After the exercise of remedies provided for
in Section 8.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

 

(a)           First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including all Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

 

(b)           Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest and
amounts in respect of Hedge Agreements) payable to the Lenders (including all
Attorney Costs and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

(c)           Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

(d)           Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, all amounts owing under Hedge Agreements and all
other Obligations, ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

 

(e)           Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

 

SECTION 9.  THE ADMINISTRATIVE AGENT

 

9.1           Appointment and Authorization. Each Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any Subsidiary shall have
rights as a third party beneficiary of any such provision (provided that the
Borrower shall have the rights granted to the Borrower pursuant to Section 9.6).

 

9.2           Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial

 

61

--------------------------------------------------------------------------------


 

advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.3           Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duty,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

9.4           Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic

 

62

--------------------------------------------------------------------------------


 

message, Internet or intranet website posting or other distribution) believed in
good faith by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.5           Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.6           Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any Loan Document, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those

 

63

--------------------------------------------------------------------------------


 

payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any action
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender, and (b) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations as such hereunder and under the other Loan Documents.

 

9.7           Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.8           Administrative Agent May File Proofs of Claim. In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable and whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other obligations
of any Loan Party that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the

 

64

--------------------------------------------------------------------------------


 

reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Section 2.4 or 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.9           Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of the Loans and all other obligations under the
Loan Documents (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document or (iii) if approved, authorized or ratified in
writing by the Supermajority Lenders or, if required by Section 10.1, all
Lenders; and

 

(b)           to release any guarantor from its obligations under any guarantee
if such Person ceases to be a wholly-owned Restricted Subsidiary or a first tier
wholly-owned Unrestricted Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Supermajority Lenders
will confirm in writing the Administrative Agent’s authority to release any
guarantor from its obligations under any guarantee pursuant to this Section 9.9.
The Administrative Agent will use commercially reasonable efforts to notify the
Lenders of any release of a Lien pursuant to Section 9.9(a)(ii) or release of a
guarantor pursuant to Section 9.9(b).

 

9.10         Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the cover page or signature pages of this Agreement, or
elsewhere herein, as a “co-syndication agent,” “co-documentation agent,”
“co-agent,” “book manager,” “arranger” or “lead arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of a Person that is a Lender, those applicable to all Lenders
as such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

SECTION 10.  MISCELLANEOUS

 

10.1         Amendments and Waivers. (a)  Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to

 

65

--------------------------------------------------------------------------------


 

time, (x) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower or other relevant Loan Party
hereunder or thereunder or (y) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default and its consequences; provided that no such waiver and
no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of final maturity of any Loan, or reduce the stated
rate of any interest or fee payable hereunder, or reduce the amount or extend
the scheduled date of any payment of principal, interest, fees or other amounts
due to the Lenders or any scheduled reduction of any Facility hereunder or
increase the amount or extend the expiration date of any Lender’s Commitment or
change the application of any mandatory prepayment of Loans among the Facilities
from the application thereof set forth in Section 3.2(c) or Section 8.2, in each
case without the consent of each Lender directly affected thereby, or (ii)
amend, modify or waive any provision of this Section 10.1 or reduce the
percentage specified in the definition of Required Lenders or change any other
provision specifying the number or percentage of Lenders required to amend,
waive or otherwise modify any rights hereunder or under any other Loan Document
or make any determination or grant any consent hereunder or thereunder without
the consent of all Lenders or such lower percentage of Lenders as is specified
as being required to amend, waive or otherwise modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents or release all or substantially all of the Pledged Collateral or
release any Loan Party from its guarantee, in each case without the written
consent of all the Lenders, or (iii) amend, modify or waive any provision of
Section 10.7 without the written consent of all of the Lenders, or (iv) amend,
modify or waive any provision of Section 9 without the written consent of the
then Administrative Agent; provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender in addition
to the Lenders required above, affect the rights or duties of the Swingline
Lender under this Agreement. Subject to the provisos in the prior sentence, any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the other
Loan Documents, and any Default waived shall be deemed to be cured and not
continuing; no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

 

(b)           In addition to amendments effected pursuant to the foregoing
paragraph (a), this Agreement shall be amended to include a prospective Lender
as a party hereto upon the execution and delivery of a Joinder Agreement as
contemplated in Section 2.3(a).

 

10.2         Notices. (a)  Unless otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission and, subject
to clause (c) below, electronic mail transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been

 

66

--------------------------------------------------------------------------------


 

duly given or made when delivered, or five days after being deposited in the
mail, postage prepaid, or, in the case of facsimile, when received with
electronic confirmation of receipt, addressed (i) if to the Borrower, the
Administrative Agent or the Swingline Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.2, (ii) if to any other Lender, as set forth in its Administrative
Questionnaire, and (iii) in the case of any party to this Agreement, to such
other address as such party may designate by notice to the other parties hereto.
Notwithstanding the foregoing, any notice, request or demand to or upon the
Administrative Agent or the Lenders pursuant to Section 2.2, 2.5, 2.8, 3.1, 3.3
or 3.8 shall not be effective until received.

 

(b)           The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices of requests for Swingline
Loans) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms of any telephonic notice, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Lenders and each of their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(c)           Electronic mail and Internet and intranet websites may be used
only to distribute routine communications, such as financial statements and
other information as provided in Section 6.2, and to distribute Loan Documents
for execution by the parties thereto and may not be used for any other purpose.

 

(d)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, that in no event shall any
Agent Party have any liability to the Borrower,

 

67

--------------------------------------------------------------------------------


 

any Lender or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

 

(e)           Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

10.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4         Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder through the Termination Date.

 

10.5         Expenses; Indemnity; Waiver of Damages.

 

(a)           The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Related
Parties (including Attorney Costs), in connection with the syndication of the
credit facility provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
any amendment, modification or waiver of any provision hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including Attorney Costs of the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)           The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person, an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including Attorney

 

68

--------------------------------------------------------------------------------


 

Costs) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
above to be paid by it to the Administrative Agent (or any sub-agent thereof) or
any of its Related Parties, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Commitment Percentage as set forth in the last column on
Schedule I (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such or against
such Related Party acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity.

 

(d)           Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower agrees that it will not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

69

--------------------------------------------------------------------------------


 

(e)           Payments. All amounts payable under this Section 10.5 shall be due
not later than ten Business Days after demand therefor.

 

(f)            Survival. The agreements in this Section 10.5 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations hereunder.

 

10.6         Successors and Assigns; Participations and Assignments. (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender.

 

(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Commitment of such Lender or any other interest of
such Lender hereunder and under the other Loan Documents. In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement, except as to those
matters listed in the first proviso in Section 10.1(a). The Borrower agrees that
if amounts outstanding under this Agreement are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a) as fully as if it
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 3.10, 3.11 and 3.12 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it was a Lender; provided that, in the case of Section 3.11, such Participant
shall have complied with the requirements of said Section and provided, further,
that no Participant shall be entitled to receive any greater amount pursuant to
any such Section than the transferor Lender would have been entitled to receive
in respect of the amount of the participation transferred by such transferor
Lender to such Participant had no such transfer occurred.

 

70

--------------------------------------------------------------------------------


 

(c)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time and from time to
time assign to any Lender or any affiliate thereof or, with the consent of each
of the Administrative Agent and, so long as no Event of Default has been
continuing for a period of 30 or more consecutive days, the Borrower (which in
each case shall not be unreasonably withheld or delayed), to an additional bank
or financial institution (an “Assignee”) all or any part of its rights and
obligations under this Agreement and the other Loan Documents pursuant to an
Assignment and Assumption, substantially in the form of Exhibit E, executed by
such Assignee, such assigning Lender (and, in the case of an Assignee that is
not then a Lender or an Affiliate thereof, by the Administrative Agent and the
Borrower) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that, in the case of any such assignment to
an additional bank or financial institution (other than an assignment of all the
assigning Lender’s rights and obligations with respect to such assigning
Lender’s Commitments and/or Term Loans), the sum of the aggregate principal
amount of the Loans and the aggregate amount of the unused Commitments, as
applicable, being assigned and, if such assignment is of less than all of the
rights and obligations of the assigning Lender, the sum of the aggregate
principal amount of the Loans and the aggregate amount of the unused
Commitments, as applicable, remaining with the assigning Lender are each not
less than $5,000,000 (or such lesser amount as may be agreed to by the Borrower
and the Administrative Agent). Upon such execution, delivery, acceptance and
recording pursuant to clause (e) below, from and after the effective date
determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have (in addition to any such rights and obligations
preferably held by it) the rights and obligations of a Lender hereunder with a
Commitment as set forth therein, and (y) the assigning Lender thereunder shall,
to the extent provided in such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto).

 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amounts of the Loans owing to, each Lender
from time to time. The Borrower, the Administrative Agent and the Lenders may
(and, in the case of any Loan or other obligation hereunder not evidenced by a
Note, shall) treat each Person whose name is recorded in the Register as the
owner of a Loan or other obligation hereunder as the owner thereof for all
purposes of this Agreement and the other Loan Documents, notwithstanding any
notice to the contrary. Any assignment of any Loan or other obligation hereunder
not evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)           Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a

 

71

--------------------------------------------------------------------------------


 

Lender or an Affiliate thereof, by the Administrative Agent and the Borrower, if
required) together with payment by the Lenders party thereto to the
Administrative Agent of a registration and processing fee of $3,500 (which fee
the Administrative Agent may waive in its sole and complete discretion), the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrower.

 

(f)            The Borrower authorizes each Lender to disclose to any
Participant or Assignee (each, a “Transferee”) and any prospective Transferee
approved by the Borrower (which approval shall not be required if an Event of
Default has been continuing for a period of 30 or more consecutive days), which
approval, if required, shall not be unreasonably withheld or delayed, subject to
the provisions of Section 10.15, any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates which has been
delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement; provided that prior
to such disclosure each such prospective Transferee shall have executed a
confidentiality agreement substantially in the form of Exhibit F.

 

(g)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Loan or Note to any Federal Reserve Bank in accordance with
applicable law.

 

10.7         Adjustments; Set-off. (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set–off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in

 

72

--------------------------------------------------------------------------------


 

any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.8         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9         Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10       Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.11       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12       Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in (or
removed to) such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially

 

73

--------------------------------------------------------------------------------


 

similar form of mail), postage prepaid, to the Borrower at its address
determined pursuant to Section 10.2(a) or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13       Acknowledgements. The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Arranger, the Administrative Agent or any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any other Loan Document, and the relationship
between the Arranger, the Administrative Agent and the Lenders, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) in connection with the
process leading to such transactions, the Arranger and the Administrative Agent
is and has been acting solely as a principal and is not a financial advisor, an
agent or a fiduciary for the Borrower or any of its Affiliates; (iii) neither
the Arranger nor the Administrative Agent has assumed or will assume an
advisory, agency or fiduciary responsibility to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby (regardless of
whether any Agent Party has advised or is currently advising the Borrower or any
of its Affiliates on any other matter); (iv) neither the Arranger nor the
Administrative Agent has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except as expressly set
forth herein or in another Loan Document; (v) the Agent Parties may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and no Agent Party has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (vi) neither the Arranger nor the Administrative Agent has
provided or will provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby and the Borrower has
consulted with its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate in connection herewith. In addition, the
Borrower waives and

 

74

--------------------------------------------------------------------------------


 

releases, to the fullest extent permitted by law, any claim that it may have
against the Arranger and the Administrative Agent for any breach or alleged
breach of any agency or fiduciary duty.

 

10.14       WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15       Confidentiality. Each Lender agrees to keep confidential any written
or oral information (a) provided to it by or on behalf of the Borrower or any
Subsidiary pursuant to or in connection with this Agreement or (b) obtained by
such Lender based on a review of the books and records of the Borrower or any
Subsidiary; provided that nothing herein shall prevent any Lender from
disclosing any such information (i) to the Administrative Agent or any other
Lender or to any Person who evaluates, approves, structures or administers the
Loans on behalf of a Lender and who is subject to this confidentiality
provision, (ii) to any Transferee or prospective Transferee which agrees in
writing to comply with the provisions of this Section, (iii) to its employees,
directors, agents, attorneys, accountants and other professional advisors who
are directly involved in the execution of the transactions contemplated by this
Agreement and have been informed of their obligations under this Section 10.15,
(iv) upon the request or demand of any Governmental Authority having
jurisdiction over such Lender, (v) in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law (notice of which shall be provided promptly to the Borrower),
(vi) which has been publicly disclosed other than in breach of this Agreement,
or (vii) in connection with the exercise of any remedy hereunder.

 

10.16       Designation of Subsidiaries as Restricted or Unrestricted. The
Borrower may, by delivery to the Administrative Agent of a Designation
Certificate substantially in the form of Exhibit L, (a) concurrently with the
creation or acquisition (directly or indirectly) of a Subsidiary, designate such
Subsidiary as an Unrestricted Subsidiary (and, in the absence of such
designation, such Subsidiary shall be a Restricted Subsidiary); and (b)
designate any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
the Borrower may not make any such designation pursuant to this Section 10.16 if
a Default exists or would result therefrom. The Borrower may not designate a
Restricted Subsidiary as an Unrestricted Subsidiary.

 

10.17       Effect of Amendment and Restatement. This Agreement amends and
restates the Existing Credit Agreement in its entirety. After the effectiveness
hereof pursuant to Section 5, the provisions of the Existing Credit Agreement
shall be of no further force or effect, except for provisions thereof that by
their express terms survive termination thereof.

 

10.18       USA Patriot Act. Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

/s/ John Kingston, III

 

 

 

Name:

John Kingston, III

 

 

Title:

Executive Vice President, General

 

 

 

Counsel and Secretary

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

as Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Joshua A. Podietz

 

 Name: Joshua A. Podietz

 

 Title:  Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,

 

as a Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Michael Pensari

 

 Name: Michael Pensari

 

 Title:   V.P.

 

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Sergey Sherman

 

 Name: Sergey Sherman

 

 Title:  Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH

 

as a Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Sebastian Rocco

 

 Name: Sebastian Rocco

 

 Title:  Managing Director

 

 

 

 

 

By:

/s/ Walter Jay Buckley

 

 Name: Walter Jay Buckley

 

 Title:   Managing Director

 

 

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Karen D. Myers

 

 Name: Karen D. Myers

 

 Title:   Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL ASSOCIATION,

 

as a Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Darcy Salinger

 

 Name: Darcy Salinger

 

 Title:  Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

TD BANKNORTH, N.A.,

 

as a Co-Agent and as a Lender

 

 

 

 

 

By:

/s/ Charles A. Walker

 

 Name: Charles A. Walker

 

 Title:  Managing Director

 

 

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Co-Agent and as a Lender

 

 

 

 

 

By:

/s/ Clifford F. Cho

 

 Name: Clifford F. Cho

 

 Title:   Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Amy K. Weidner

 

 Name: Amy K. Weidner

 

 Title:   First VP

 

 

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH as a Lender

 

 

 

 

 

By:

/s/ Jay Chall

 

 Name: Jay Chall

 

 Title:  Director

 

 

 

 

 

By:

/s/ Petra Jaek

 

 Name: Petra Jaek

 

 Title:  Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Kathleen Bowers

 

 Name: Kathleen Bowers

 

 Title:  Director

 

 

 

 

 

By:

/s/ Valerie Shapiro

 

 Name: Valerie Shapiro

 

 Title:  Assistant Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Louis Alder

 

 Name: Louis Alder

 

 Title:  Director

 

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,
as a Co-Agent and as a Lender

 

 

 

 

 

By:

 /s/ David Mahmood

 

 

  Name:  David Mahmood

 

  Title:  Director

 

 

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK,
as a Co-Agent and as a Lender

 

 

 

 

 

By:

 /s/ Kenneth Ahrens

 

 

  Name:   Kenneth Ahrens

 

  Title:     Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

 /s/ John M. Costa

 

 

  Name:   John M. Costa

 

  Title:     Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

 /s/ Helen Hsu

 

 

  Name:   Helen Hsu

 

  Title:     Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD.,
as a Lender

 

 

 

 

 

By:

/s/ Jim C.Y. Chen

 

 

  Name:  Jim C.Y. Chen

 

  Title:  VP & General Manager

 

 

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK
NEW YORK AGENCY, as a Lender

 

 

 

 

 

By:

/s/ Jason Lee

 

 

  Name:  Jason Lee

 

  Title:  Deputy General Manager

 

 

 

--------------------------------------------------------------------------------


 

 

MALAYAN BANKING BERHAD, as a Lender

 

 

 

 

 

By:

/s/ Fauzi Zulkifli

 

 

  Name:  Fauzi Zulkifli

 

  Title:    General Manager

 

 

 

--------------------------------------------------------------------------------


 

 

E.SUN COMMERCIAL BANK, LTD., Los Angeles Branch as a Lender

 

 

 

 

 

By:

/s/ Benjamin Lin

 

 

  Name:  Benjamin Lin

 

  Title:  EVP & General Manager

 

 

 

--------------------------------------------------------------------------------


 

 

TAIPEI FUBON COMMERCIAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Sophia Jing

 

 

Name:  Sophia Jing

 

Title:  FVP & General Manager

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

PRICING GRID FOR REVOLVING CREDIT FACILITY

 

Pricing
Level

 

Debt Rating

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

Commitment Fee Rate

 

1

 

BBB+/Baa1 or higher

 

0.500

%

0.000

%

0.100

%

2

 

BBB/Baa2

 

0.600

%

0.000

%

0.125

%

3

 

BBB-/Baa3

 

0.800

%

0.000

%

0.150

%

4

 

BB+/Ba1

 

1.100

%

0.000

%

0.200

%

5

 

BB/Ba2 or lower

 

1.500

%

0.250

%

0.250

%

 

PRICING GRID FOR TERM LOAN FACILITY

 

Pricing
Level

 

Debt Rating

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

1

 

BBB+/Baa1 or higher

 

0.600

%

0.000

%

2

 

BBB/Baa2

 

0.750

%

0.000

%

3

 

BBB-/Baa3

 

1.000

%

0.000

%

4

 

BB+/Ba1

 

1.350

%

0.350

%

5

 

BB/Ba2 or lower

 

1.750

%

0.750

%

 

--------------------------------------------------------------------------------